Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 1 of 142. PageID #: 11244
Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                          Page 1
STATE OF OHIO,                 )
COUNTY OF CUYAHOGA.            )


          IN THE UNITED STATES DISTRICT COURT
               NORTHERN DISTRICT OF OHIO
                    EASTERN DIVISION

SEAN DECRANE,                  )
                               )
      Plaintiff,               )
                               )
       vs.                     ) CASE NO.: 1:16-CV-02647
                               )
EDWARD J. ECKART,              )
et al.,                        )
                               )
      Defendants.              )

                    - - - - -
  THE VIDEOTAPED DEPOSITION OF MAYOR FRANK JACKSON
              TUESDAY, DECEMBER 5, 2017
                   - - - - -

      The videotaped deposition of
 MAYOR FRANK JACKSON, called by the PLAINTIFF for
 examination pursuant to the Ohio Rules of Civil
 Procedure, taken before me, the undersigned,
 Kristin L. Fryman, Notary Public within and for the
 State of Ohio, taken at The Chandra Law Firm,
 1265 West 6th Street, Suite 400, Cleveland, Ohio,
 commencing at 9:05 a.m., the day and date above
 set forth.
                        - - -




       CADY REPORTING SERVICES, INC. - 216.861.9270
                   www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 2 of 142. PageID #: 11245
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                               Page 2
 1    APPEARANCES:
 2        On behalf of the Plaintiff:
 3            ASHLIE CASE SLETVOLD, Esq.
              The Chandra Law Firm
 4            1265 West 6th Street, Suite 400
              Cleveland, Ohio 44113
 5            216.578.1700
              ashlie.sletvold@chandralaw.com
 6
                PATRICK HANEY, Esq.
 7              The Chandra Law Firm
                1265 West 6th Street, Suite 400
 8              Cleveland, Ohio 44113
                216.578.1700
 9              patrick.haney@chandralaw.com
10
           On behalf of the Defendants:
11
                JON M. DILENO, Esq.
12              Zashin & Rich
                Ernst & Young Tower
13              950 Main Avenue, 4th Floor
                Cleveland, Ohio 44113
14              216.696.4441
                jmd@zrlaw.com
15
                STACEY M. PELLOM, Esq.
16              City of Cleveland
                Department of Law
17              601 Lakeside Avenue, Room 106
                Cleveland, Ohio 44114
18              216.664.2310
                spellom@city.cleveland.oh.us
19
      ALSO PRESENT:
20    Alex Cook, Videographer
      Sean DeCrane, Plaintiff
21    Edward Eckart, Defendant
22                            - - -
23
24
25


            CADY REPORTING SERVICES, INC. - 216.861.9270
                        www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 3 of 142. PageID #: 11246
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                               Page 3
 1     MAYOR FRANK JACKSON'S VIDEOTAPED DEPOSITION INDEX
 2   EXAMINATION BY:                                  PAGE NO.:
 3   MS. SLETVOLD.............................4
 4
 5                     PLAINTIFF'S EXHIBIT INDEX
 6   EXHIBIT NO.:                                     PAGE NO.:
 7          1     ..............................85
 8          2     .............................132
 9          3     .............................134
10
11                                  - - -
12
13
14
15
16
17
18
19
20
21
22
23
24
25



            CADY REPORTING SERVICES, INC. - 216.861.9270
                        www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 4 of 142. PageID #: 11247
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                               Page 4
 1                                 - - -
 2                 THE VIDEOGRAPHER:        We're on the record.
 3                 The time is 9:05.
 4                 Today's date is December 5, 2017.
 5                 We're here in the case Sean DeCrane
 6         versus Edward Eckart, et al.,
 7         Case No.: 1:16-CV-02647, in the United States
 8         District Court, for the Northern District
 9         of Ohio, Eastern Division.
10                 Will the attorneys present please
11         identify themselves for the record?
12                 MS. SLETVOLD:       Ashlie Case Sletvold, from
13         The Chandra Law Firm, with Patrick Haney, on
14         behalf of Plaintiff Sean DeCrane.
15                 MR. DILENO:      Jon Dileno, law firm of
16         Zashin & Rich, and Stacey Pellom, from the
17         law department is here as well, representing
18         the City of Cleveland, and the mayor.
19                        MAYOR FRANK JACKSON,
20    of lawful age, called by the PLAINTIFF for
21    examination pursuant to the Ohio Rules of Civil
22    Procedure, having been first duly sworn, as
23    hereinafter certified, was examined and testified as
24    follows:
25              EXAMINATION OF MAYOR FRANK JACKSON



            CADY REPORTING SERVICES, INC. - 216.861.9270
                        www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 5 of 142. PageID #: 11248
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                               Page 5
 1   BY MS. SLETVOLD:
 2         Q       Good morning, Your Honor.
 3         A       Good morning.
 4         Q       We just met outside.         And as I said, my
 5    name is Ashlie Case Sletvold.            I represent
 6    Sean DeCrane.
 7                 You understand that you're here today to
 8    give testimony in a First Amendment retaliation suit
 9    that Sean DeCrane has filed against the City and
10    some of its personnel, correct?
11         A       Yes.
12         Q       Is there any reason that you can't give
13    truthful and accurate testimony here today?
14         A       No.
15         Q       Are you taking any medications that might
16    impact your ability to remember things?
17         A       No.
18         Q       Have you been deposed before?
19         A       Yes.
20         Q       How many times?
21         A       I don't recall.        It hasn't been that
22    many, less than five.
23         Q       When's the most recent time?
24         A       I can't remember that either.            It's been
25    quite a while.



            CADY REPORTING SERVICES, INC. - 216.861.9270
                        www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 6 of 142. PageID #: 11249
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                               Page 6
 1         Q       Okay.    So because it's been a little bit
 2    since you've been through this process, we'll go
 3    through some -- just sort of preliminary
 4    ground rules.
 5                 It's very important that, because we're
 6    taking a transcript of your testimony here today,
 7    that you give audible answers, such as a "yes" or
 8    a "no."
 9                 The transcript doesn't reflect "uh-huh"
10    or things of that nature as well as "yes" or "no."
11                 Will you agree to give me "yes" or "no"
12    answers today?
13         A       Okay.
14         Q       Can we also agree to refrain from
15    speaking over each other?
16                 So I'll finish my question, and then you
17    can finish your answer before we move on to
18    the next.
19         A       That would be good.
20         Q       Sounds like a plan.
21                 If you don't understand something that I
22    ask, will you please tell me, so that I can fix
23    my question?
24         A       Okay.
25         Q       And if you answer my question, is it fair



            CADY REPORTING SERVICES, INC. - 216.861.9270
                        www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 7 of 142. PageID #: 11250
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                               Page 7
 1    for me to assume that you did understand it?
 2         A       I guess so, yes.        Yes.
 3         Q       If you need a break at any time, please
 4    ask me.
 5         A       Okay.
 6         Q       Have you reviewed any documents in
 7    preparation for your deposition here today?
 8         A       Yes.    I skimmed through the complaint.             I
 9    think I got about halfway through.              I was busy
10    yesterday, so I could only get about
11    halfway through.
12         Q       And when you say "the complaint," you
13    mean the complaint filed in this case?
14         A       Yes.
15         Q       Did you review any other documents, other
16    than skimming through half the complaint?
17         A       Yes.    I looked at one document that
18    basically gave a timetable.           It was a timetable of
19    interviews that I had conducted.
20         Q       Interviews that you had conducted?
21         A       For -- in regards to the position of
22    chief of Fire.
23         Q       Understood.      Do you recall which round of
24    fire chief promotional interviews that was?
25         A       That was the one with Mr. DeCrane.              That



            CADY REPORTING SERVICES, INC. - 216.861.9270
                        www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 8 of 142. PageID #: 11251
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                               Page 8
 1    was the first one.        And the last one, it was with
 2    Chief Calvillo.
 3                 So it was that period -- I forget the
 4    dates.    It might have been 2013 to 2015 or '16,
 5    something like that.
 6         Q       Okay.    So was it the round of promotional
 7    interviews where Angelo Calvillo was selected as the
 8    fire chief?
 9         A       That was the last one.
10         Q       That was the last one?
11         A       Right.     Right.
12         Q       Were there others that you reviewed for
13    today's deposition?
14         A       I didn't review -- I didn't review
15    any -- I looked at the timetable; at the date -- at
16    the year and the date.          And the first one was -- I
17    believe it was McGinnis -- Mr. McGinnis, Mr. Kelly
18    and Mr. DeCrane.
19         Q       And did those documents refresh your
20    recollection about what interviews you had
21    taken -- undertaken?
22         A       It was a document, but it was just one
23    page with dates on it.          That's all.
24         Q       Did that timeline of dates refresh your
25    recollection about when things had transpired



            CADY REPORTING SERVICES, INC. - 216.861.9270
                        www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 9 of 142. PageID #: 11252
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                               Page 9
 1    regarding this case?
 2         A       It helped me to understand the sequence,
 3    yes.
 4         Q       Because you were involved in those
 5    promotional interview processes --
 6         A       Right.
 7         Q       -- going back to when Daryl McGinnis was
 8    selected as chief?
 9         A       That's correct.
10         Q       Anything else you reviewed besides part
11    of the complaint and the timetable you just
12    described?
13         A       No, not that I recall.          No.
14         Q       If you wouldn't mind, will you describe
15    for us what your responsibilities are, as mayor, as
16    it relates to the Department of Public Safety?
17         A       Other than overseeing their operation and
18    getting a direct report from the directors -- the
19    director of the department and the chief of
20    whichever division it is -- basically that's it.
21                 I don't run the show.          I'm not -- I'm not
22    a policeman or a fireman or a paramedic, so I don't
23    run their operation.
24                 But I do meet weekly with the
25    safety director and the police chief.               And when



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 10 of 142. PageID #: 11253
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 10
 1    there are issues that come up that -- around Fire
 2    or EMS, I meet with the head of those divisions and
 3    have weekly meetings.
 4          Q       Do you also meet with the
 5    assistant safety directors regarding the running of
 6    Public Safety?
 7          A       Very seldom.      But periodically -- it all
 8    depends on what's happening.            If it's -- if it was
 9    something around EMS and Fire, I would meet with
10    Assistant Director Eckart.            He would be brought in,
11    just for that moment, to talk about whatever
12    that was.
13                  And then if it were something around EMS,
14    it would be Director Eckart.            And if it were Police,
15    it would usually be handled by the director, since
16    Director McGrath and Director Flask were both
17    police chiefs.
18          Q       And so do you rely on the safety director
19    and the assistant safety directors in terms of the
20    day-to-day operations of the Division of -- or the
21    Department of Public Safety?
22          A       Yes.    On the administrative side, I rely
23    primarily on the chiefs to own the operation.                  On
24    the administrative side, it is the director and the
25    assistant director.



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 11 of 142. PageID #: 11254
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 11
 1          Q       You said you have weekly meetings with
 2    Safety Director McGrath?
 3          A       Uh-huh.
 4          Q       This is one of those examples of when
 5    a "yes" or a "no" would be better than an "uh-huh."
 6          A       Yes.    I'm sorry.      Yes.
 7          Q       Was your frequency of meeting with
 8    Director Flask the same when he held the position of
 9    safety director?
10          A       Yes.    It's been a policy, since I've been
11    mayor.     I wanted to meet, on a regular basis, with
12    Safety, the director and primarily the police chief,
13    as we looked at the stats and what was going on.
14                  And again, whenever needed and
15    appropriate, if something came up, then I would
16    bring in whichever division head was in charge of
17    whatever issue came up.
18          Q       So when are these weekly meetings?              Are
19    they a set date and time?
20          A       Uh-huh.     Thursdays, at one o'clock.
21          Q       How long has that been the case?
22          A       At least a decade, at least.            I think I
23    started almost when I first became mayor, so that
24    would be 12 years.         But I know at least a decade.
25                  I met with -- at first, it was with



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 12 of 142. PageID #: 11255
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 12
 1    Director Flask and Chief McGrath, and now it's with
 2    Director McGrath and Chief Williams.
 3          Q       Do you also have phone conversations or
 4    e-mail interactions with the safety director
 5    throughout the week, other than those
 6    in-person meetings?
 7          A       Well, I don't do e-mails, but I
 8    do -- like today, the director called me about a
 9    couple of homicides that occurred last night.
10                  And so he'll call me in regard -- if
11    something is happening, he'll call me.                If there are
12    homicides, he'll call me and tell me that it
13    happened and give me some update as to what's
14    going on.
15                  There was a fire.        There may be a
16    fatality in a fire that occurred last night also, so
17    he called me about that.           And that was just this
18    morning.
19          Q       In your role as mayor, you have the
20    discretion and authority to appoint the director of
21    Public Safety, correct?
22          A       Uh-huh.     Yes.
23          Q       And is it fair to say that
24    Director McGrath serves at the pleasure of
25    the mayor?



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 13 of 142. PageID #: 11256
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 13
 1          A       That's true.
 2          Q       And it was the same for Director Flask
 3    when he was in that position?
 4          A       That's right.
 5          Q       And you chose Director McGrath for his
 6    current position?
 7          A       Yes.
 8          Q       And likewise for Director Flask when he
 9    held the position?
10          A       Yes.
11          Q       What is Mr. Flask's current role in your
12    administration?
13          A       For lack of a better term, he's a -- he
14    does troubleshooting for me, you know.                If there
15    are -- I get complaints or I get inquiries that I
16    just need to have vetted or to -- and looked at,
17    then he'll check it out for me.
18                  He worked with me when they were having
19    problems with the billing and customer service at
20    Utilities, and I sent Ms. Dumas, my
21    finance director, down there to work on that.                  He
22    worked on her team.
23                  To do that -- the same thing, when we had
24    an interim position or things going on at the
25    airport, he was familiar with airport business.



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 14 of 142. PageID #: 11257
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 14
 1    Then I would send him over there.
 2                  The same thing with personnel -- he has a
 3    wide range of understanding and experience of
 4    the City, its -- and how it operates, its
 5    bureaucracy.
 6          Q       And you trust Mr. Flask, in terms of his
 7    role in your administration?
 8          A       Yes.    Uh-huh.
 9          Q       You rely on his judgment?
10          A       Yes.    I ask his advice.        Yes.
11          Q       Is the same true of current director,
12    McGrath?
13          A       Yes.
14          Q       Did you appoint Mr. Eckart as the
15    assistant director of Public Safety?
16          A       Yes.
17          Q       Do you remember when that was?
18          A       It was when Director Flask was the
19    director.      I don't remember what year that was, but
20    it was when Director Flask was the director.
21                  And he -- we were -- the position was
22    open, and he recommended Mr. Eckart to be the
23    assistant director.
24          Q       And you took his recommendation?
25          A       Yes.    And I had worked with



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 15 of 142. PageID #: 11258
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 15
 1    Commissioner Eckart, when he was commissioner of EMS
 2    for some years.        And so we had had our interactions
 3    around that, so I knew him.            I knew him.
 4          Q       Was there a particular project you
 5    appointed him to lead?
 6          A       Who?    Assistant Director Eckart?
 7          Q       Yes.
 8          A       I did not.      But I know that
 9    Director Flask and Director McGrath both used his
10    expertise in EMS and his knowledge of Fire.
11                  Because one of the things we were doing,
12    at that time, was attempting to do an integration
13    between the two divisions.            And so there was -- and
14    he had knowledge of -- well, he was commissioner
15    of EMS, and he had knowledge of Fire.
16          Q       Where did he develop that knowledge
17    of Fire?
18          A       I don't know.
19          Q       Did he ever work in the Division of Fire?
20          A       Not to my knowledge.
21                  But, you know, Fire and EMS sometimes are
22    seamless, they -- particularly when they go out on
23    runs.
24                  Since Fire is a first responder, they
25    many times get to the scene first, before -- on a



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 16 of 142. PageID #: 11259
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 16
 1    medical emergency, before any EMS, because
 2    of -- they're more logistically located.                They're
 3    better located.
 4                  And so when -- Fire usually is the
 5    first responder, and then EMS comes along.                 So they
 6    have a pretty good operational relationship, in
 7    the way in which they perform that emergency medical
 8    service, so they interact quite well on the scene.
 9          Q       And Mr. Eckart was charged with
10    integrating those divisions?
11          A       No, he wasn't.       The director was charged
12    with that, along with our attorney, who was
13    negotiating, with Local 93, the integration.
14                  And it had been going on for -- it always
15    had been talked about, but it never occurred.                  And
16    we had begun the discussions in the last
17    collective bargaining agreement, I believe it was.
18                  And so between the attorney and
19    Director -- it might have been McGrath -- no.                  It
20    was Flask.      Then they began to have a serious
21    discussion around integration, rather than just
22    having a sidebar conversation.             So we -- it was part
23    of a negotiation.         We were negotiating.
24          Q       What's the status of the
25    proposed integration?



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 17 of 142. PageID #: 11260
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 17
 1          A       It is -- it has not happened.
 2          Q       To what do you attribute that?
 3          A       You know, there's -- anytime you -- it's
 4    cultural- and operational-embedded things.
 5                  And around a contract, when you're
 6    looking at a Fire contract, an EMS contract, they're
 7    different in merging those two and looking at
 8    seniority and looking at other kind of operational
 9    needs that need to happen.            And when people go to
10    work, one is 24 on and 48 off; the other one
11    works 10 hours, those kinds of -- all those kinds of
12    things.
13                  There's a -- with Fire, they live in
14    a house, a station, and, you know, they develop
15    relationships, as you do when you live in -- with
16    somebody for days on end, and EMS doesn't do that.
17                  So there's all these kind of cultural and
18    operational things, and it just didn't happen, even
19    though we still intend to get there sooner or later.
20          Q       Who kept you apprised of the status of
21    the integration talks?
22          A       The director.       The director did.
23                  And sometimes, if it got to a key point
24    in the negotiation, the attorney would call, along
25    with the director.         And then Mr. Eckart would



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 18 of 142. PageID #: 11261
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 18
 1    be -- that's one of the times that, if the director
 2    felt like it or it got to a certain point, he would
 3    ask Mr. Eckart to come in and clarify a
 4    certain point, but not around the negotiation.                  That
 5    usually was with the attorney.
 6                  And so it would usually be the three of
 7    them, either by phone or on one of our
 8    Thursday meetings, something like that.
 9          Q       So where did you gain your understanding
10    of the cultural and operational differences that may
11    make integration a challenge?
12          A       Twenty-seven years of serving as a
13    public official and interacting with
14    both -- some -- you know, some -- you just learn it.
15    You learn it, if you get involved in it.
16                  Because when you're in -- when I was in
17    council and when I was council president -- when I
18    was in council and council president, there were
19    key points in time when there were
20    budgetary problems.         There were layoffs that were
21    occurring, and then -- so you get to interact,
22    particularly when I was in -- as council president.
23                  And then when I became mayor, there was
24    the contract negotiations, the conversations we were
25    having, and then there were issues that would



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 19 of 142. PageID #: 11262
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 19
 1    pop up.     They would just pop up.           No matter who the
 2    chief was, these issues would pop up.               And then
 3    you'd have to address them.
 4                  So I just learned it from being at
 5    City Hall for 27 years.
 6          Q       Does Mr. Eckart have a good understanding
 7    of the cultural and operational differences that may
 8    have made integration a challenge?
 9          A       I would imagine so, yes.          Yes.
10                  You know, he was relied on.           That was
11    his -- it was his responsibility to oversee those
12    two divisions, so yes.
13          Q       Does Mr. Eckart, likewise, serve in his
14    position at the pleasure of the mayor?
15          A       Yes.
16          Q       Since Mr. Eckart has been the
17    assistant safety director, how frequently have you
18    interacted with him -- let's start with in person?
19          A       In person, very seldom, to be honest
20    with you.
21                  It would be part of the -- a weekly
22    meeting, or he -- I know there was -- at one time,
23    he was thinking about retiring and moving on, and we
24    had a discussion then and then those kinds
25    of things.



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 20 of 142. PageID #: 11263
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 20
 1                  But very seldom one-on-one, other than in
 2    the hallway, on the elevator, at the -- and then
 3    even then, it wasn't always a conversation
 4    around business.        It was just a conversation.
 5                  But primarily, it would be when he was
 6    brought in.
 7          Q       When was Mr. Eckart thinking of retiring?
 8          A       I don't know -- a couple of years back, a
 9    couple of years back.
10                  I know he -- Mr. Eckart had retired and
11    was re-hired.       And then Mr. Eckart was looking to
12    retire and just be retired, I guess.               He didn't
13    share the reason for it.
14                  And then he -- and then he changed
15    his mind, and he came back in and asked me if it was
16    okay for him to -- if we continued him being
17    assistant director.
18                  I said, yes.
19          Q       So did he take any steps towards
20    retirement that you're aware of or --
21          A       Not on his second term -- I don't know.
22    You'd have to ask him.          I don't know.       I know he did
23    on the first term.
24          Q       So when you say that he came back in and
25    asked if it would be okay for him to continue, as



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 21 of 142. PageID #: 11264
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 21
 1    assistant director --
 2          A       Right.
 3          Q       -- had he taken some step, other than
 4    just saying to you that he was thinking
 5    about retiring?
 6          A       I think it was a conversation of what was
 7    on his mind.       It was a conversation of what was on
 8    his mind.
 9                  He was thinking about, you know, maybe
10    I'll -- maybe I'll retire.            Maybe -- you know, I'm
11    thinking about it.         You know, I'm just giving you a
12    heads-up, Mayor.
13                  And then some time later or a few months
14    later, he said he had made up his mind, and he was
15    going to ask if he could stay.
16                  And I said, yes.
17          Q       How often do you interact with Mr. Eckart
18    by phone?
19          A       Very seldom, very seldom.
20                  Again, that would be something that would
21    be initiated through the director or initiated
22    through the lawyer, if there's negotiation going on
23    and there's need for clarification for something.
24                  Or it might be vice versa.           I would be
25    talking to the director and Mr. Eckart, and then



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 22 of 142. PageID #: 11265
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 22
 1    we'd call the lawyer for clarification.
 2                  And it was primarily around the
 3    integration.
 4          Q       And just so we're clear, as we're going
 5    through the day, I don't want you to tell me
 6    anything about what communications you had
 7    with counsel.
 8          A       Uh-huh.
 9          Q       And anything involved in, you know, what
10    counsel has said to you, what you've said to counsel
11    in your capacity as a city official.
12          A       Right.
13          Q       I'm not asking about any of that.             I'm
14    not asking you to testify about any of that, just so
15    we're clear.
16          A       Okay.
17          Q       So is it fair to say that, typically,
18    when you need something or if you have a question
19    regarding something with EMS or Fire, you interact
20    with your director of Public Safety, and he deals
21    directly with Mr. Eckart on that?
22          A       Right.    Or -- right.       Or that may be a
23    time that we may get Mr. Eckart on the phone, or it
24    may be a time I'll ask him something.
25                  And he said, well, I'll have the



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 23 of 142. PageID #: 11266
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 23
 1    assistant director come in next Thursday and explain
 2    that to you, something like that.
 3          Q       Other than issues related to the
 4    integration, what would be the types of things that
 5    would require you and your safety director to get
 6    Mr. Eckart on the phone?
 7          A       Well, there were -- we had challenges
 8    at EMS sometimes.         We were looking at how do we have
 9    a better response time.
10                  As I said, Fire and EMS work very well on
11    the ground, you know.          On the ground, they
12    do -- they're like -- they're seamless.                They do
13    very well.
14                  And so we were looking at how do we have
15    a better response time from EMS.
16                  If there were things going on around
17    promotion and looking at the promotions, you know,
18    the process of promotion, if there were cadet
19    classes that were coming in for EMS or Fire,
20    we would sometimes be reviewing what was the
21    demographic of that, that kind of stuff.
22          Q       So do you rely on Mr. Eckart as part
23    of Fire and EMS promotional processes?
24          A       Yes.    Yes.    I relied on him in terms of
25    him explaining to me the process.



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 24 of 142. PageID #: 11267
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 24
 1                  Because you have to remember that with
 2    Fire, other than the chief, everything is union, and
 3    so there's a process to that.
 4                  And what happens is he would sometimes
 5    explain to me what the process is and bring in the
 6    list -- or if there was a list of promotions, say
 7    we're promoting lieutenants or captains or
 8    battalion chiefs or something like that, and I'd
 9    have to swear them in, then he would -- he would
10    give me the demographics of that.
11                  It's a pretty prescribed promotion.
12    Other than chief, it's pretty prescribed.
13          Q       So for the chief promotional process, you
14    have more flexibility.
15                  Is that fair to say?
16          A       Well, basically complete flexibility.
17    Because it's -- if my understanding of the charter
18    is correct, it's an at-will position.
19          Q       The chief of Fire?
20          A       Yes.
21          Q       And so do you rely on Mr. Eckart, in
22    terms of facilitating that promotional process, when
23    you have a vacancy in the fire chief spot?
24          A       No.    I rely on the process that was
25    set up.     It was set up by, I think, Director Flask,



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 25 of 142. PageID #: 11268
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 25
 1    and there's a process.          And I do this with Safety.
 2    It's just not Fire.         It's Safety in general.
 3                  I will have -- since I don't -- I'm not
 4    a fireman.      I'm not a policeman.          I rely on the
 5    division to run itself and to -- and I take
 6    recommendations from the division.
 7                  So the -- even with Police, I did -- an
 8    example -- just an example, a couple of days
 9    ago -- or last week, I interviewed a couple of
10    people for deputy chief of Special Operations, so it
11    would be assistant chief, for Special Operations, in
12    Police.
13                  So that process of vetting who would come
14    to me to be interviewed -- even though it's my
15    choice -- I don't -- I just don't go in there and
16    say, I want this person; I want that person.
17                  I let the division go through a process.
18    And they -- then they send me people, and then I
19    interview people.
20                  Usually, they send me two.           Sometimes
21    they'll send me three.
22                  I did the same thing last week for the
23    chief of animal control, the dog warden.                That
24    position became vacant, and so I'm -- they sent me a
25    couple of people.         I interviewed them.



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 26 of 142. PageID #: 11269
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 26
 1                  So it's just natural.         I rely on it,
 2    their process, the internal process, to send me
 3    candidates.       Then I will interview them.
 4                  After I interview them, on our
 5    Thursday meetings, I would have a discussion with
 6    the safety director.
 7                  And on the Police side, I would have a
 8    discussion with the chief, and usually we would
 9    reach consensus as to who we picked.
10                  But ultimately, it would be my choice.
11                  And the same thing with Fire.
12    If -- there would be an interview, and I would have
13    a discussion with the director.
14                  And at the end of that, then I would make
15    a choice.      And I would say 90 percent of the time,
16    in Fire and Police, about 90 percent of the time,
17    we agree, you know.
18                  When we don't, then I -- my decision is
19    what happens.
20          Q       When you say "we," who do you mean?
21          A       I mean whoever is having the discussion.
22                  If it's the director -- in Police, it
23    would be the -- well, let me back up.
24                  When we were choosing a police chief,
25    then I had -- it was just me and the director,



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 27 of 142. PageID #: 11270
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 27
 1    because I didn't have a police -- I was to interview
 2    a police chief.
 3                  It's the same thing with Fire.            It would
 4    be me and the director.           We would have that
 5    discussion.
 6          Q       In terms of Fire promotional -- you know,
 7    fire chief promotional processes, in the past few
 8    years, you said you rely on the folks to send
 9    you candidates?
10          A       Yes.
11          Q       Who precisely are you relying on to send
12    you candidates, in terms of the names of the
13    individuals?
14          A       It's -- I don't -- whoever does the
15    initial interviewing screening, whoever that
16    is -- and I know the safety director is involved.
17    I know Mr. Eckart is involved -- I don't know who
18    else is involved -- but whoever it is that vets
19    them, who -- there's a -- there's a group, and they
20    vet them.
21                  I don't pick the group, you know.             I
22    don't determine who they are.             I just -- all I look
23    for is for them to send me at least two candidates
24    to interview.        Sometimes they send three.
25          Q       At their discretion?



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 28 of 142. PageID #: 11271
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 28
 1          A       Yes, whichever -- however they want to do
 2    it.    They could send them all, if they want, but I
 3    discourage that.
 4                  I tell them to give me -- give me two,
 5    for sure.      And if you -- if something -- if it's
 6    close and you want me to look at a third person,
 7    I'm fine.
 8          Q       What is Mr. Eckart's role in the vetting
 9    process in the fire chief promotional --
10          A       I know that he is part of the vetting.               I
11    don't know -- I don't know how they -- I don't know
12    if they have a formal chart where they rank or,
13    you know, give scores.          I don't know -- that part I
14    don't know.
15          Q       So you rely on the director and
16    Mr. Eckart to work that out amongst themselves?
17          A       They work that out, and then they send me
18    a couple of candidates.
19          Q       And has that been the same going back to
20    the promotion of Daryl McGinnis to the fire chief
21    position?
22          A       Yes.    Uh-huh.
23          Q       Were you involved -- or how were you
24    involved in the decision of selecting Mr. McGinnis?
25          A       I made the decision.         I made



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 29 of 142. PageID #: 11272
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 29
 1    the decision.
 2                  They -- I think it was McGinnis, Kelly
 3    and DeCrane, and I interviewed the three of them.
 4    That was a time they sent me three, and I
 5    interviewed the three of them.
 6                  And then I made a decision.           I did have a
 7    conversation with the director at our next weekly
 8    meeting, and then -- and then I made the decision to
 9    go with Mr. McGinnis.
10          Q       Why did you choose Mr. McGinnis in
11    that round?
12          A       I'm recollecting, so let me --
13    let me -- what I do is:           -- when you're in a
14    position like mine, it's every -- day-to-day stuff
15    is not routine.        And we live in a world today where
16    what's good today, and is very helpful, will give
17    you the blues tomorrow.           And so you have to be very
18    fluid and flexible.
19                  And so I look at what is -- what are we
20    trying to accomplish at that moment.
21                  The thing that we were attempting to do
22    was deal with this integration.             That was a -- that
23    was a priority.
24                  At that time, we were looking at
25    integration.       And I know that -- or I think, when I



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 30 of 142. PageID #: 11273
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 30
 1    was interviewing the candidates, I actually asked
 2    them about integration.
 3                  And in my opinion, Mr. McGinnis was
 4    the -- at that time, for what we needed to have
 5    done, was the best candidate to do that on the
 6    integration.
 7                  He was less-wedded to -- how should I say
 8    this? -- he was less-wedded to the culture,
 9    so to speak.
10          Q       What culture do you mean?
11          A       The culture of Fire, you know, and the
12    culture of the position of the union -- of Local 93.
13    He was less-wedded to that.
14                  He was more willing to do things that
15    he -- that were not going to sit well within the
16    culture or within the union, things like that.
17          Q       What kind of things?
18          A       Well, like he put EMS into firehouses,
19    which was a big deal back then.             Now it's not
20    as -- it's not as big.
21                  Because one of the reasons why Fire is
22    always -- almost always the first on the scene,
23    they're better-located.
24                  And sometimes we had -- EMS wagons would
25    sit in a field; yes, sit in a field.               And they'd



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 31 of 142. PageID #: 11274
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 31
 1    have the engines running to stay warm in the winter
 2    or something like that, because they had no base.
 3                  Or they'd be in between calls, and they'd
 4    just stop somewhere.          So there's no base for them.
 5    We usually had them at a -- in an emergency room at
 6    a hospital or something like that.
 7                  So they weren't ideally situated
 8    throughout the city to have a better response to
 9    calls for service.
10                  Where Fire is; it really is.            And they're
11    very good at what they do when they get there.
12                  But the protocol of who transports and
13    who has -- who are paramedics, who are not
14    paramedics, all of these other kind of things, what
15    they can do -- and stabilizing patients and all of
16    that.
17                  To me, it was always more important to
18    have EMS get there as quick as possible or even be
19    first, because that was their job.              And in order to
20    do that, we had to have them better-positioned.
21                  So Mr. McGinnis was very willing
22    to -- again, for lack of a better term, force
23    EMS wagons and ambulances into a fire station.
24                  And that's a very difficult thing when
25    you have, like I said, the -- our firemen and women,



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 32 of 142. PageID #: 11275
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 32
 1    they live together, and they get to know each other.
 2                  It's like having a stranger come to your
 3    house and want to spend the -- a week, you know.
 4                  It gets problematic, you know.
 5                  And so -- but after a while -- now, it
 6    works pretty well.         I think they reached some level
 7    of acceptance of each other.
 8                  But back then, it was -- it was -- that
 9    was a -- that was a very challenging thing, and he
10    was willing to do stuff like that.
11                  He was willing to talk about integration
12    in a way that would do those things that we felt had
13    management rights, that were not part of the
14    collective bargaining.
15                  And of course, when he would do it, he
16    would get the grievance, and then we'd have to go
17    through the whole grievance process.
18                  But he was willing to do those kinds of
19    things, rather than just saying, no, that won't
20    work, that won't work, that won't work; they won't
21    accept that, they won't accept that.
22                  So at that time, because of his attitude
23    and the way he -- his makeup, he was -- he was the
24    best -- I still believe that he was -- at that time,
25    he was the best choice for that position.



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 33 of 142. PageID #: 11276
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 33
 1          Q       Did Mr. Flask --
 2          A       Based on what we wanted to get done.
 3          Q       Did Mr. Flask agree that Mr. McGinnis was
 4    the best choice?
 5          A       Yes.    Well, Mr. Flask, Director Flask
 6    would -- none of them would argue with me.                 They
 7    would -- they would give me their opinions as
 8    to -- as to different things.
 9                  But at the end of the day, I make the
10    choice.     And even, I guess, technically, it's the
11    director who makes the choice.
12                  But at the end of the day, it would be
13    me, and so I chose Mr. McGinnis.
14                  And now, Mr. DeCrane did a good job, and
15    so did Mr. Kelly on the interview.              But they were
16    not as flexible as Mr. McGinnis.
17          Q       How do you mean?
18          A       Again, Mr. McGinnis was willing to do
19    things contrary to the culture, and he was willing
20    to do things that were -- we believed were
21    management rights, with collective bargaining, and
22    make those kind of decisions, even though we knew we
23    were going to get a grievance.
24                  And this was all around integration,
25    integration.



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 34 of 142. PageID #: 11277
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 34
 1          Q       So what was Mr. Flask's opinion, that he
 2    shared with you, in terms of the McGinnis
 3    promotional --
 4          A       I can't remember.        I can't remember that.
 5    I can't remember exactly.           I just remember that
 6    being my focus in the choice of the chief.
 7                  Because -- you know, they say never
 8    add things if you're not asked -- but Mr. O'Toole
 9    had been the acting chief for some time and had done
10    a pretty good job, in terms of being the
11    interim chief.
12                  I remember Mr. DeCrane actually said, in
13    his interview, that he believed that Mr. O'Toole was
14    the best choice of all.
15          Q       But you didn't interview Mr. O'Toole,
16    did you?
17          A       No. No.     He wasn't --
18          Q       Why not?
19          A       He wasn't sent to me.
20          Q       Who made that decision?
21          A       You have to ask the committee.            It's a
22    process eliminated -- they -- you know, so I got
23    whoever they sent me.
24          Q       Okay.     Do you remember there being any
25    disagreement amongst you and Mr. Flask and



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 35 of 142. PageID #: 11278
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 35
 1    Mr. Eckart, in terms of the decision to promote
 2    Mr. McGinnis?
 3          A       No.   No.    There was no -- people may have
 4    had opinions, of which I can't remember now.
 5          Q       You don't remember there being any kind
 6    of fight about it?
 7          A       No.   No.    There was -- there was no -- no
 8    arguing about it, no.          We agreed that we -- that we
 9    needed to move in this direction with integration,
10    and that he was the best fit.
11          Q       How did -- you mentioned Mr. DeCrane's
12    interview briefly.
13                  What else do you remember about
14    Mr. DeCrane's interview and how he came across in
15    that round where Mr. McGinnis was selected?
16          A       Mr. DeCrane is a very competent
17    firefighter.        He's got vast experience, and it came
18    out if you looked at his record, you looked at what
19    he's -- you know, what he's done, if you looked at
20    his knowledge, not only of the operation, but of the
21    personnel.
22                  Because that's key in a leadership role.
23    You have to know your people, and he had pretty good
24    knowledge of that.
25                  He also had a pretty -- a very good



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 36 of 142. PageID #: 11279
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 36
 1    knowledge of the collective bargaining agreement.
 2    And he had a very good knowledge and understanding
 3    of the culture of the division.             That he understood.
 4                  I did not get from him, however, that he
 5    would be as aggressive and as willing to do those
 6    things necessary to promote integration.
 7                  But in terms of -- and again, if it would
 8    be a normal time and you're just going in normal
 9    directions and things like that, it might have been
10    a different choice.         It might have been a
11    different choice.
12          Q       Do you think Sean DeCrane would have made
13    a good fire chief?
14          A       In a different time, Yes.           Yes.    Yes.
15    Yes, in a different time.
16                  In the time that he was interviewed and
17    in a time of -- in which the direction we wanted to
18    go, he was -- he would not have been the best choice
19    for what we wanted to get accomplished.
20                  But yes, he would have been a great
21    fire chief.
22          Q       What about his background and
23    qualifications would have suited him well for
24    success as a fire chief?
25          A       He just knows -- he just knows the



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 37 of 142. PageID #: 11280
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 37
 1    division.      He knows the division.          He's a
 2    firefighter.
 3                  Firefighters are individuals in and of
 4    themselves, you know.          He's a firefighter.         And
 5    they -- it's a culture, and he is -- he completely
 6    understands the culture.           He completely understands
 7    the collective bargaining.            He knows operations.         He
 8    knows all of those things.            He knows those things.
 9          Q       Do you think that the
10    rank-and-file firefighters would have supported
11    Sean DeCrane as chief of division?
12          A       They would have supported -- I think they
13    would have supported DeCrane.             They would probably
14    have supported O'Toole, Kelly.
15                  They had probably more problems with
16    McGinnis being chosen, because they knew that he
17    would be somebody who would force change.
18          Q       And you understood that going in?
19          A       That's what I picked.         That's exactly
20    right.     Yes.    That's what I picked.          I needed
21    change.
22          Q       And was Mr. McGinnis able to
23    deliver that, other than what you mentioned with
24    putting the EMS --
25          A       He was moving in the right direction



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 38 of 142. PageID #: 11281
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 38
 1    until he ran into his difficulties.               But yes, he was
 2    moving in the right direction.
 3                  And there were -- there were some very
 4    tense and contentious moments within the division,
 5    not just with -- not just with
 6    traditional mentality, but even with people who
 7    probably were wanting change, but, you know, not the
 8    Daryl-McGinnis style, you know, because he was
 9    pushing it.       He was pushing it pretty hard.
10          Q       Did you get the impression from
11    interviewing Sean DeCrane, in that 2013 promotional
12    round of interviews, that he didn't support
13    integration?
14          A       Yes.    I think he -- it's not that he did
15    not support integration -- I believe that
16    Mr. DeCrane would -- and again, I'm -- he'd have to
17    correct me if I'm wrong -- but my impression is that
18    Mr. DeCrane was okay with integration under certain
19    conditions, and it's -- and I think those conditions
20    would have been a Local 93 condition, which I would
21    not accept.
22          Q       How do you mean?
23          A       Well, we would go broke, you know.              The
24    whole -- the whole -- the way in which the Local 93
25    collective bargaining is and the way they



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 39 of 142. PageID #: 11282
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 39
 1    operate -- and to have EMS come on and operate the
 2    same way, you know, it's a -- it would be a
 3    huge expense to bring EMS into that kind of
 4    operation.
 5                  So what we needed to do was to
 6    have -- and this is why when we were doing
 7    collective -- trying to negotiate the integration,
 8    why it just wouldn't work -- because there was the
 9    issue of seniority.         And you have EMS people who are
10    not firefighters, but you have firefighters who
11    are paramedics.
12                  So -- but if an EMS person is -- has
13    seniority and they then go into that whole round of
14    promotions and they wind up being captains and
15    battalion chiefs -- but they don't -- they're not
16    firefighters -- he'd have a problem with that,
17    and 93, in general, would have a problem with that.
18                  And that was one of the major issues that
19    we had to work through in regards to -- in regards
20    to integration.
21                  And we thought we had it figured out,
22    but, you know, it just didn't get there.
23                  So it's examples like that.
24                  So he -- my opinion is that Mr. DeCrane
25    would support integration.            He would support it.



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 40 of 142. PageID #: 11283
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 40
 1    But he would support it under certain conditions,
 2    and those conditions would be more in line with the
 3    Local 93 contract and the culture of Fire.
 4                  Mr. McGinnis would support integration,
 5    but he'd be willing to buck the culture and to look
 6    at the contract in a way that there would be more
 7    administrative rights in regards to it.
 8          Q       What was it about the interviews that led
 9    you to believe that Mr. McGinnis, I guess, was
10    less-closely aligned with Local 93 and its
11    interests, than Mr. DeCrane?
12          A       I don't think they -- he was
13    less-closely aligned.          I think he was willing to do
14    what he had to do.
15                  If -- again, you didn't ask the question,
16    so I'm at my own risk -- but Mr. McGinnis was a
17    firefighter too.
18                  And at the end of the day, they're -- if
19    you -- if you push them to the edge, they'll be on
20    the same spot, even if they disagree with each other
21    or they don't like each other.             They will be
22    firefighters at the end.
23                  So he was a firefighter.          He was a
24    firefighter, and he's not -- he's not somebody who
25    would deliberately undermine another firefighter in



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 41 of 142. PageID #: 11284
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 41
 1    a sense like that.
 2                  If I may give you an example, he would
 3    defend actions, as well as force change in behavior
 4    in culture.       So he wasn't just anti-Fire.            He was a
 5    firefighter.
 6                  But he was willing to make -- do those
 7    things necessary, because he believed in
 8    integration.       We believed in integration.
 9                  And he knew that, in order to get it,
10    there were certain things that had to be changed,
11    culturally and contractually, in order to make
12    that happen.
13          Q       So he was more willing to go against
14    sort of what you saw as the union's interest, than
15    Mr. DeCrane was?
16          A       Not the union's interest -- the culture,
17    which you can't separate 93 from the Fire culture.
18    You can't separate them.
19                  There's only one person who is not part
20    of 93, and that's the chief.            But the chief has been
21    raised through 93.
22                  So even though they're not technically a
23    member of Local 93, the union, they come up
24    through 93.       Their whole -- their whole career
25    is 93.



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 42 of 142. PageID #: 11285
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 42
 1          Q       Where did Mr. Kelly fall, in terms of his
 2    willingness to support integration and, you know,
 3    in terms of the things you've been talking about,
 4    comparing Mr. DeCrane and Mr. McGinnis?
 5          A       Mr. Kelly was more understanding of
 6    what -- Mr. Kelly was -- is very smart.
 7                  Again, you have to remember, all three of
 8    them are firefighters, so they know -- they
 9    know Fire, and they know the culture.
10    They know -- all three of them know it.
11                   Mr. Kelly was more in line with, yes,
12    you're right, this has got to be done, this has got
13    to be done.
14                  But I didn't get the sense from him that
15    he was willing to do it or would -- or would take
16    the flak for doing it.
17          Q       Like McGinnis would?
18          A       Oh, yes.     Mr. McGinnis would take
19    the flak.      He'd take the flak.
20          Q       So did Mr. DeCrane or Mr. Kelly seem
21    more willing to support the integration?
22          A       All three of them would support
23    the integration.
24          Q       How about support the integration in the
25    way you wanted to do it?



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 43 of 142. PageID #: 11286
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 43
 1          A       It's support it in the way that it had to
 2    happen, that would be, hopefully, budget-neutral,
 3    that would work out these contractual differences,
 4    that would help to lead to budget neutrality, and to
 5    deal with the thing around seniority, all this other
 6    kind of stuff, and who would -- who would be in line
 7    to be the leadership of the division.
 8                  And one of the biggest issues they were
 9    having was whether or not Fire would
10    become -- medical would be prioritized and
11    predominated by medical -- or fire suppression.
12                  Firefighters did not want to become
13    medical people.        They would gladly be -- do it, but
14    they wanted to be firefighters.             That's what they
15    are, firefighters, if that answers your question.
16          Q       So I guess what I'm looking for is:              Did
17    you think that Mr. Kelly or Mr. DeCrane would be a
18    better partner, in terms of trying to integrate the
19    Fire and EMS services, you know, based on
20    that 2013 interview?
21          A       At that time -- at that time,
22    Mr. McGinnis was the best choice.              At that time, he
23    was the best choice.
24          Q       Setting aside Mr. McGinnis, between --
25          A       Between the two?



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 44 of 142. PageID #: 11287
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 44
 1          Q       Yes.
 2          A       Between the two, I would say Mr. DeCrane
 3    would be the most rigid.           He would be the
 4    most rigid.
 5                  And Mr. Kelly would not be as aggressive
 6    as Mr. McGinnis, but would get there.               But it would
 7    take him longer, and he would be more cautious.                   He
 8    would be more concerned about what other
 9    firefighters thought about him and his relationship
10    with them.
11                  Do you see -- but he would -- he was the
12    most flexible of the two.           Mr. DeCrane would
13    probably be the most rigid.
14          Q       In terms of his adherence to Local 93
15    culture, as you've described it?
16          A       Mr. DeCrane is a firefighter, yes, a
17    traditional firefighter.           That's right.
18          Q       When did Mr. Eckart first come to you
19    with a concern about Mr. McGinnis' training hours?
20          A       I don't know.       It was early on.        I think
21    it was early on.        I can't recall, to be honest with
22    you.
23                  But I think it was early on, he -- and I
24    don't remember this completely.             But it was -- it
25    was mentioned to me that there may be some problems



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 45 of 142. PageID #: 11288
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 45
 1    with his certifications or something like that.
 2                  So I just asked -- I think he was already
 3    chief.     He was already chief.          So I asked him, do I
 4    have a problem?        Do you have a problem?
 5                  And he told me, no.
 6          Q       You don't remember Mr. Eckart coming
 7    to you, before Mr. McGinnis was sworn in as chief,
 8    and letting you know that there might be a problem?
 9          A       I don't -- I can't recall.           I know it was
10    early on.      I don't recall if it was before or after.
11    I really don't.
12                  I'm thinking it was afterwards.
13    I'm thinking it was after, but I don't -- it could
14    have been before.         I know it was early on.           It was
15    early.     It was early.
16          Q       When you say "early on," you mean
17    early on in Mr. McGinnis' tenure as chief?
18          A       That's what I'm trying to say.            I'm
19    believing it's early on in his tenure as chief.
20                  If you -- if the facts are that it was
21    before I swore him in, I wouldn't be surprised if it
22    was then also.
23          Q       You wouldn't dispute that if that was
24    Mr. Eckart's testimony?
25          A       No, I wouldn't dispute that.            No.



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 46 of 142. PageID #: 11289
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 46
 1          Q       Okay.    And isn't it true that Mr. Eckart
 2    told you that Sean DeCrane is the one who warned
 3    Mr. Eckart originally about Mr. McGinnis' training
 4    deficiencies?
 5          A       That I don't recall if -- I don't recall
 6    if he did or not, but he may have.              I just don't
 7    recall it.
 8                  I know he told me about the deficiency.
 9    That I do know.
10          Q       You know Mr. Eckart told you about the
11    deficiencies?
12          A       Yes.    Uh-huh.
13          Q       And you don't remember him telling you
14    where he got that information?
15          A       I don't recall.       I wouldn't be -- if he
16    said that he told me, then I would -- I wouldn't
17    deny that.      I wouldn't deny that.          It could be.
18          Q       Did you consider the issue with
19    Mr. McGinnis' potentially deficient training hours
20    or certification problems to be a significant issue?
21          A       Yes.    He couldn't be a firefighter.            He
22    couldn't -- which means he couldn't be the chief.
23          Q       How soon after Mr. Eckart notified you of
24    this potential issue, did you speak to Mr. McGinnis?
25          A       Pretty -- I don't know if it was -- it



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 47 of 142. PageID #: 11290
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 47
 1    was pretty immediate -- not immediate right now.                   I
 2    didn't pick up the phone.
 3                  But it was -- it was -- because I had to
 4    get -- I had to get past that, you know, because I
 5    do have a life outside of picking fire chiefs.
 6                  So I had to -- I had to -- you know, I
 7    had to -- you know, what?           What is this?
 8                  You know, call McGinnis for me, call him.
 9                  You know, what about this?
10          Q       I'm sorry.      Did you say you asked someone
11    to call McGinnis for you?
12          A       No.   I'm thinking that's my attitude.
13    That's the way I would approach it.               I'm not saying
14    that's what I did.
15                  But that -- in my mind, that's the way
16    I -- I got -- I'm doing things.             And so when
17    something comes up like that out of the blue,
18    you know, then I will say, what?
19                  So I need to put it to rest quick.
20                  So that's what I'm saying.
21                  Your question was how quickly -- it was
22    quick.     I don't know how quickly.           I don't know if
23    it was the same day, the next day.              I don't know
24    when, but it was quick, because I needed to get
25    it -- get past it.         I had -- I have other things



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 48 of 142. PageID #: 11291
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 48
 1    to do.
 2          Q       And you said that you called him on the
 3    phone, meaning Mr. McGinnis?
 4          A       I don't know if I called him on the phone
 5    or in person, but I did talk to him.               Yes.
 6          Q       And what was his response?
 7          A       He told me -- he told me not to worry
 8    about it.      There was nothing to it.
 9          Q       And did you do anything to follow up
10    on that?
11          A       No.    I took him at his word.
12          Q       Did you discuss Mr. McGinnis' potential
13    training issue with anyone, besides Mr. Eckart and
14    Mr. McGinnis?
15          A       Probably Director Flask, at that time,
16    would have probably been the person I talked to
17    about it, but no -- other than that, no.
18                  And I would say Flask.          I would not
19    have not talked to Director Flask about it.
20          Q       You would not have not talked to him
21    about it?
22          A       Yes.    I think I would have talked
23    to Flask, yes, because he is the director.
24          Q       Did you ask Mr. Flask or Mr. Eckart to
25    investigate whether this training hours issue was a



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 49 of 142. PageID #: 11292
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 49
 1    potential problem?
 2          A       I don't recall doing that, no.            I don't
 3    recall doing that.
 4          Q       Were you confident, after speaking to
 5    Mr. McGinnis, that he did not have an issue with his
 6    training hours?
 7          A       Say what?
 8          Q       Were you confident after speaking with
 9    Mr. McGinnis --
10          A       Yes.    I took him at his word.
11    Yes.      Uh-huh.
12                  Because, you know, in this business,
13    there's -- you have to -- you know, that's -- you
14    have to develop relationships with people.
15                  And part of that relationship is your
16    word.      And if you wind up lying to people, then you
17    -- that's not a good relationship.              And it goes
18    downhill pretty quickly after that.
19          Q       So other than speaking to Mr. McGinnis,
20    neither you, nor -- as far as you know -- the
21    director or assistant director of Public Safety,
22    took any further steps to confirm --
23          A       I don't -- I don't know if they did
24    or not.      I know I -- I don't -- I don't
25    believe -- no, I don't know.            I really -- I know I



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 50 of 142. PageID #: 11293
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 50
 1    didn't.     I didn't do anything.
 2          Q       You didn't task anyone with --
 3          A       No.   No.
 4          Q       -- going and looking into the
 5    training issue further?
 6          A       No, I did not.       No, I don't -- I don't
 7    believe so, no.
 8          Q       When did the issue of McGinnis' training
 9    hours come up next?
10          A       It came up -- I would -- it came up in a
11    phone call.       I think it was in the evening.            It
12    might have been in the evening or something, where I
13    got a call -- and I believe it was from Flask.
14    I think it was from Flask -- and said there's a
15    problem.      We got an inquiry in regards to
16    Chief McGinnis' training records, and it --
17                  And I said -- and I said, well, okay.
18                  And then he said, well, and that -- and
19    they're inquiring as to whether or not he had met
20    his requisite hours, and doing whatever he needed
21    to do.
22                  And, you know, I think I asked, well,
23    did he?     You know?
24          Q       Good question.
25          A       And so -- and I believe at that time -- I



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 51 of 142. PageID #: 11294
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 51
 1    don't know if it was on that call or if it was
 2    another call -- that they said that they believed
 3    there was a deficiency.
 4                  I don't know if it was then.            They were
 5    just informing me there was an inquiry.
 6                  But I think there was another call -- or
 7    maybe even in that call -- I forget which -- where
 8    they were saying there was -- could be merit
 9    to this.
10          Q       Let me make sure I understand.
11                  When you say they were informing you, who
12    do you mean by "they"?
13          A       Whoever was on the phone, and I --
14          Q       Do you remember who was on the phone?
15          A       It would probably -- I know it was Flask,
16    probably Eckart, and I don't know who else,
17    probably Eckart.
18          Q       Do you remember there being more than
19    just the two of them?
20          A       Probably my communications people.
21          Q       Who would be?
22          A       At that time, it would have probably been
23    Maureen Harper, who was my chief of communication,
24    and that's -- she would have gotten the inquiry, and
25    then would have probably called Director Flask and



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 52 of 142. PageID #: 11295
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 52
 1    Director Eckart and then called me.
 2                  So I'm thinking -- I'm thinking -- I'm
 3    trying to get you in trouble -- but thinking that
 4    the reason they called me is because they might have
 5    done some digging and found that --
 6                  Mayor, there possibly could be some merit
 7    to this.
 8                  That's why I can't recall if it was then
 9    or shortly after then, but I know there was
10    this call.
11          Q       Is determining whether a candidate has
12    the requisite qualifications, including training
13    certification hours, part of what you expect to be
14    part of the vetting process before candidates are
15    presented to you for interviewing for
16    chief positions?
17          A       Yes, that's right.
18          Q       So did you take any action in response to
19    learning that that hadn't been done in terms of the
20    McGinnis promotional process?
21          A       Other than -- other than being not happy
22    and letting them know about it and disciplining
23    their action -- remember, these people are at-will,
24    so they -- I don't need to discipline them.                 I just
25    fire them -- so other than them recognizing that I



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 53 of 142. PageID #: 11296
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 53
 1    was not pleased.
 2          Q       How did you share that you were
 3    not pleased?
 4          A       They knew I was not pleased.
 5          Q       How did they know?
 6          A       They -- I guess the tone of my voice and
 7    my conversation with them, that how does this
 8    happen?
 9          Q       With whom specifically?
10          A       Whoever was on the phone call.
11          Q       And your best recollection is that it was
12    Mr. Flask and Mr. Eckart?
13          A       And probably my communications person,
14    yes.
15          Q       And Ms. Harper?
16          A       Uh-huh.
17          Q       Okay.     Now, when you say that there was
18    an inquiry, what do you mean by "inquiry"?
19                  Where was that coming from?
20          A       The media.      It was coming from the media.
21    That's how my communications people got involved.
22          Q       Do you typically get notified when
23    there's a request from the media?
24          A       No.   Huh-huh.      I get -- that's why I'm
25    thinking that they may have told me there might have



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 54 of 142. PageID #: 11297
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 54
 1    been merit, there was merit to it, on that one
 2    phone call, because they would not call me
 3    every time the media makes an inquiry.
 4                  We get -- I don't know how many hundreds
 5    of them in a week -- or I don't know how many.
 6    The law department could tell you -- but it's a
 7    huge number, and a lot coming out of Public Safety,
 8    a huge number comes out of public -- so they don't
 9    tell me every time.
10                  If something is happening and -- then
11    they'll -- then they'll tell me that, you know, I've
12    got this -- I've got this inquiry.
13          Q       Who makes the decision about whether a
14    media inquiry is sufficiently important to bring to
15    your attention?
16          A       Communications.
17          Q       So that would have been Ms. Harper in
18    this instance?
19          A       Uh-huh, communications.
20          Q       How many different conversations do you
21    recall when the issue of Mr. McGinnis' training
22    deficiencies was discussed after this inquiry came
23    in from the media?
24          A       You mean with my people, or you mean with
25    my staff, or just anybody?



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 55 of 142. PageID #: 11298
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 55
 1          Q       With anybody.
 2          A       A few times.      A few times.       Particularly,
 3    the head of -- Mr. Szabo came in my office.
 4                  And I'll tell you why he came in my
 5    office.     Because what happened, when I learned that
 6    there was some deficiency in Mr. McGinnis'
 7    certification, I then instructed the safety director
 8    to go get all of the records.             I told him to go get
 9    all of the records.
10                  I said, if it's happening with him, and
11    he was -- at one time, was head of that whole
12    training division, I want to know who else -- who
13    else has this problem, you know, and how deep does
14    this really go?
15                  And so I instructed them to go over there
16    and just sequester all of the training records, is
17    what I did.
18                  So then what happened was I was on the
19    phone whenever that -- that was on the phone call,
20    and then whenever -- so a few days later, I remember
21    we were in this discussion around integration or
22    something, and we were doing some other stuff.
23                  And Mr. Szabo, who is the Local 93 head,
24    he wanted an appointment with me.
25                  So he came in, and he would -- his



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 56 of 142. PageID #: 11299
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 56
 1    conversation was, you know -- you know, we were
 2    developing a good relationship.             We were getting
 3    along, and people were settling in.               And we're
 4    trying to do the best we can on this integration.
 5                  And so, you know, he just -- he just
 6    started talking.
 7                  And then he says, and then this thing
 8    about the records happened, and you know that's
 9    going to create problems about us being able to move
10    forward with stuff.
11                  I said -- I said, well -- I said, well,
12    what's the problem?         What's the problem?
13                  And then I said to him -- I said, well,
14    you know, Mr. Szabo, what's good for the goose is
15    good for the gander.          You know, you -- and I said to
16    him -- I said, well, and tell me this, the --
17                  Because, remember, I talked to you about
18    firefighters are firefighters.             Even in the end of
19    stuff, they usually stick together, and I know that.
20    That's their culture.
21                  I said, how is it that y'all throw your
22    own chief under the bus?
23                  I said, if he didn't have his
24    certification, that's on him.             If he lied to me,
25    that's on him.        I'll deal with him.



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 57 of 142. PageID #: 11300
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 57
 1                  But how is it that y'all do this?
 2                  You know, I just asked him the question,
 3    because he came in to express to me how we were all
 4    getting along and how things were progressing.
 5                  And all of a sudden, you know, mayor,
 6    when they came over and took those records,
 7    you know, that creates a problem.
 8                  I said, how does it create a problem?
 9    If, in fact, everybody did what they were supposed
10    to do, then there's no problem.
11                  But then I said, but let me ask you a
12    question, Mr. Szabo, how do you throw your own chief
13    under the bus?        How do you do that?
14          Q       What did you mean by that?           Did you think
15    someone had thrown McGinnis under the bus?
16          A       In terms of firefighters, that's throwing
17    you under the bus.         I'm telling you firefighters are
18    firefighters.
19                  I'll give you an example.           After I
20    suspended Mr. McGinnis from duty, and as the things
21    were unfolding and it was pretty obvious that he had
22    not done what he was supposed to do, and -- he would
23    have been terminated for that and plus lying to me.
24                  He came in, after he resigned, to debrief
25    with me.      And he, you know, thanked me for the



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 58 of 142. PageID #: 11301
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 58
 1    opportunity to be chief and all this stuff.
 2                  And you know what this thing he said to
 3    me at the end?
 4                  He said, mayor, don't be too hard
 5    on them.
 6                  I said, chief, you -- what are you
 7    asking me?
 8                  He said -- he said, you know what?
 9                  He said, don't be too hard on them,
10    you know.      Some of them may have made mistakes,
11    you know.      They didn't do it.         Don't be too --
12                  I said, you're nothing but a firefighter.
13                  I said, to the end -- now I'm putting it
14    in context.
15                  I said, to the end, they just threw you
16    under the bus, for whatever reason, and now you come
17    here to ask me to be lenient on them?
18                  I said, you're nothing but a
19    firefighter, man.
20                  And that was the end of the conversation.
21                  So that's the context of it.            When I'm
22    looking at this firefighter, and I'm -- and
23    firefighters usually don't do that now.
24                  There's one thing I can say about them.
25    They usually don't -- they'll squabble.                They'll do



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 59 of 142. PageID #: 11302
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 59
 1    whatever they do.         They'll disagree, even around
 2    gender issues, racial issues or whatever it is, but
 3    they tend to be -- at the end, they're firefighters.
 4          Q       Help me understand what you mean when you
 5    say that a media inquiry about McGinnis'
 6    training hours somehow means that someone is
 7    throwing McGinnis under the bus.
 8          A       No.   A media inquiry is nothing.            I get
 9    them every day.        I mean I get media inquiries
10    every day.
11                  Like I said, it could be dozens of them a
12    day.      And in Safety, that's not unusual, so that's
13    not it.
14                  It is the fact that it turned out to be
15    true, which means somebody had some knowledge
16    of it, right?
17                  And so when the media asked about it,
18    my assumption was that it was those -- whoever had
19    knowledge about it.
20          Q       What do you mean by that?
21          A       Well, the assumption was that
22    whoever -- somebody had the -- I don't have
23    knowledge of records at the fire division.
24                  I mean you don't have knowledge of
25    records at the fire division.             That's why we



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 60 of 142. PageID #: 11303
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 60
 1    sequestered the things.
 2                  That's when -- right when we went down
 3    there and got them, so we would gain knowledge of
 4    them, and to find out who had not done things
 5    accordingly, and found that there were quite a few
 6    people who had not met their minimum requirements.
 7                  We worked with the State, rather than
 8    terminating -- we worked with the State, in order to
 9    give them a time to do their catch-up and stuff
10    like that.
11                  I think out of that whole situation,
12    there might have been 35, 40, 45 firefighters.
13                  One got terminated, ultimately, after a
14    couple of years.        They just refused, for whatever
15    reason, to get current on what they needed to get
16    current, and they wound up being fired.
17                  But everybody else -- everybody else was
18    given time.       They all caught up.         Everything was
19    fine.     Everything was fine, and so we began to
20    move ahead.
21                  And so that's my point about whoever had
22    knowledge, it -- my assumption -- my assumption was
23    that who had knowledge was somebody who had
24    knowledge of the way things operate over there in
25    the Division of Fire.



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 61 of 142. PageID #: 11304
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 61
 1          Q       Who did you think that might be?
 2          A       I didn't know.       It could have
 3    been anybody.       I mean every -- one of
 4    those 35, 45 firefighters knew it, because they
 5    weren't -- they didn't do their stuff right,
 6    you know.
 7          Q       So did you assume that someone with
 8    knowledge of the Fire Training Academy's records had
 9    alerted the media that there was an issue with
10    Mr. McGinnis' training records?
11          A       I'm not -- somebody -- I believe it was
12    somebody in Fire, yes.          I -- that I believed.
13                  And that's what my whole thing around,
14    you know, how do y'all -- meaning
15    firefighters -- how do y'all, firefighters, throw
16    another firefighter -- and this man is the
17    chief -- under the bus?           How do you do that?
18          Q       Okay.    So when you say -- you know, use
19    the expression that someone is throwing him under
20    the bus, you mean notifying the media about his
21    training deficiencies?
22          A       Well, under -- yes.         You know,
23    when -- it's different when you -- when you throw
24    somebody under the bus, you mean for them to get run
25    over, right?



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 62 of 142. PageID #: 11305
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 62
 1          Q       That's fair.
 2          A       Well, that's distinctly different in
 3    behavior than I have experienced with Fire.
 4                  Now, they may -- they may bounce
 5    each other around or do something like that.                   But
 6    they usually don't do that, not to that extent,
 7    where they want somebody just to be run over.                   They
 8    usually don't do that.
 9          Q       And that was your impression of what
10    alerting the media to Mr. McGinnis'
11    training deficiencies was going to do, was to run
12    him over, figuratively speaking?
13          A       Well, I believe -- well, yes, they threw
14    him under the bus.         Yes.
15          Q       Did you have any discussions with anyone
16    about who might have been responsible for alerting
17    the media to Mr. McGinnis' deficiencies?
18          A       No.   No, I don't recall any discussions.
19                  But I just knew it was somebody.             I
20    figured it was Fire.
21          Q       Were you curious as to who it might
22    have been?
23          A       It didn't matter to me.
24          Q       Why not?
25          A       Because it doesn't -- I didn't care.               It



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 63 of 142. PageID #: 11306
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 63
 1    didn't matter to me.          It -- I think it was part of
 2    the pushback on McGinnis for the -- his
 3    very aggressive, very aggressive attempt to
 4    do reform.
 5                  And mind you now, he pushed
 6    EMS ambulances into firehouses.             He was going around
 7    changing people's shifts, taking them
 8    off -- you know, he was messing with overtime.                  He
 9    was doing -- he was very aggressive on this.
10                  And I think he had some hostile pushback
11    on that, even with people who -- in my opinion, who
12    would -- who wouldn't look at him as an enemy,
13    so to speak.
14                  But Mr. McGinnis was an equal opportunist
15    in that regard.        It didn't matter to him who -- he
16    was going to do this, and it didn't matter who liked
17    it and who didn't like it.
18                  And I think there was a significant
19    pushback, and a hostile pushback, in regards
20    to that.
21          Q       Did you ever come to learn who was
22    responsible for alerting the media about
23    Mr. McGinnis' training deficiencies?
24          A       I know now who people have said.             I was
25    reading the brief -- I mean reading the thing



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 64 of 142. PageID #: 11307
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 64
 1    here, yes.
 2          Q       Who is it that you believe is
 3    responsible?
 4          A       I don't believe anything.           I'm talking
 5    about --
 6          Q       I'm asking you what your belief is.
 7          A       My belief -- I don't know, and I don't
 8    care.     I really don't.       I don't care.
 9          Q       So if you don't know who made the call --
10          A       Right.
11          Q       -- you don't know what that person's
12    motivation might have been.
13                  Are you -- do you agree with that?
14          A       That's correct.       That's correct.
15                  You know, I would suspect, however, it is
16    probably the hostile reaction to his very, very,
17    very aggressive attempt to force some things,
18    in terms of operation and culture in the division.
19          Q       And given that you don't know who is
20    responsible, you can't say what that person's
21    motivations were, correct?
22          A       I can't.     I can't.     I can't.      No,
23    I can't.      You're right about that.
24                  And then the other time, that I mentioned
25    this to a firefighter, there was -- this firefighter



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 65 of 142. PageID #: 11308
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 65
 1    came up to my office.          He had set up the meeting
 2    with -- I had met him.          I was at a community event,
 3    and he was there.
 4                  And so he came up to me -- this was right
 5    after we had sequestered the records.               I'm trying
 6    to -- and what happened was he came up to me.
 7                  And he said, mayor -- he said, can I ask
 8    you something?
 9                  I said, yes.
10                  You know, so we were talking.
11                  And he said, you know, you made this
12    statement in the paper, in the media, the
13    Plain Dealer, and the statement you made implied
14    that it was all firefighters, that it was all -- the
15    statement you made was negative towards all
16    firefighters.
17                  And he said, I want you to know that all
18    of us don't do the same thing.             We're all different.
19                  And so as I talked to him, I said,
20    you know what?        You know, you're right.
21    You're right.
22                  So I went back to my office -- I went
23    back to the office, and I drafted like a
24    little memo.       And I basically sent it to every
25    firefighter, saying that there was something I said



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 66 of 142. PageID #: 11309
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 66
 1    in the paper, and that I was informed that it was
 2    something that -- something that some firefighters
 3    took offense to, and I understand that.
 4                  And so I was just letting them know that,
 5    in saying that, I was incorrect, that -- if it
 6    implied that every firefighter behaved a
 7    certain way.       And so my statement was incorrect in
 8    that regard and should not be interpreted that way,
 9    right?
10                  So this same firefighter -- and I think I
11    may have said the same thing to him.
12                  As we were talking, I said, then tell
13    me why -- you're a firefighter, you know --
14    why you -- you know, why do you throw your own chief
15    under the bus?
16                  I said the same thing to him --
17          Q       To who?
18          A       -- in that same context.
19                  Whoever this firefighter was --
20    it's -- I'll know him when I see him.               I forget his
21    name.     He's a gentleman.        He's a real gentleman.
22    He's a gentleman.
23                  And he came to my office another time
24    with mister -- with Councilman Keane.               He asked
25    Councilman Keane to set up the meeting.



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 67 of 142. PageID #: 11310
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 67
 1                  So he came in, and we were talking.              And
 2    he was concerned about some operational issues and
 3    things like that, and he -- and the topic came up
 4    again about, you know, that --
 5          Q       About Mr. McGinnis' training hours?
 6          A       About throwing him under -- about how
 7    does it get under the bus?            How do you roll -- how
 8    do you roll over your own chief, you know?                 How do
 9    you do that?
10                  Because he was telling me about
11    these -- this in the spirit of -- traditional spirit
12    of Local 93, the culture of Fire, he's telling me
13    these things.
14                  And I said, well, if that's the case, how
15    do you do this to him?          You know, that kind of
16    thing.
17                  And the one thing -- this is what I
18    remember, one of the things I remember.
19                  Towards the end of the meeting, he said
20    to me, you know what our problem is, mayor?
21                  And I said, what?
22                  He said, we don't have anybody to speak
23    for us in the mayor's office.
24                  And I said, well, what do you mean?
25                  I said, you know -- I said, you know, I



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 68 of 142. PageID #: 11311
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 68
 1    meet with Local 93 when your president's out there.
 2                  I said, what do you mean?
 3                  I said, if we're in negotiation,
 4    you know, I don't negotiate contracts on things.                   I
 5    don't negotiate those things.             I don't deal with
 6    grievances.       I leave that up to our legal team, the
 7    law department, and our legal team on the --
 8                  I said, well, what do you mean?
 9                  He said, well -- he said, you do -- we do
10    not have the ability to express our side in the
11    mayor's office -- meaning to me.
12                  He said, the only thing we have is
13    Mr. Eckart, and he is our problem.
14                  That's what he said to me.
15          Q       Was that Mr. McCafferty,
16    Kevin McCafferty?
17          A       If that's what he -- yes, it might be
18    him.      If he -- if it -- I met with him in my office
19    once, and I met -- and I saw him out on -- in the
20    neighborhood.       He's a gentleman.         He's a gentleman.
21          Q       What did he -- what did he tell you about
22    why Mr. Eckart was a problem?
23          A       Well, he -- I think he viewed Mr. Eckart
24    as someone -- and I'm paraphrasing -- as someone who
25    is hostile to Fire, someone who does not fully



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 69 of 142. PageID #: 11312
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 69
 1    appreciate Fire, and that -- and that he is
 2    promoting something that is more in line
 3    with -- that would be more in line with his
 4    previous job, which would be the
 5    commissioner of EMS.
 6                  So I think that's what he meant by that,
 7    and that Fire's side of that story is not being
 8    told.
 9                  And I'm paraphrasing.
10                  And so what I said to him -- I said,
11    look, I don't negotiate that.             If we're talking
12    about -- you know, I don't -- I leave that up to the
13    attorneys, you know, the unions and stuff.
14                  Y'all -- I don't -- he said, but, yes, if
15    we had -- if the only thing you hear is from him,
16    then all you're going to have is that one side of
17    the story.
18                  And I said to him, look, I'm the
19    administration.        I'm not a mediator.         You know, I'm
20    not -- I'm not the -- you know, I'm not the mediator
21    in this.      I'm not the arbitrator in this.
22                  We have a position.         The unions have a
23    position.      I leave all that up to the attorneys.
24                  And usually, if people in good faith,
25    they usually work it out.



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 70 of 142. PageID #: 11313
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 70
 1          Q       Did you take any steps in response to
 2    this individual --
 3          A       Did I take any what?
 4          Q       Any steps -- excuse me.
 5                  Did you take any steps in response to
 6    this conversation with Mr. McCafferty, where he
 7    raised the issue of Mr. Eckart being hostile
 8    to Fire?
 9          A       No, I didn't take any -- I think I told
10    Mr. Eckart that he -- that there was -- that I had a
11    meeting, and that they -- that there was not such a
12    good opinion of Mr. Eckart.            I think I told
13    him that.
14                  But no, I didn't take any action.             I
15    didn't -- I didn't need to take any action.                 The
16    issues he was raising with me were really around
17    what he felt.
18                  And those issues that he raised, that
19    were specific, were collective bargaining kind of
20    things.     And I was not going to -- I told him I
21    don't negotiate -- I don't negotiate like that.
22                  You know, you've got to go through
23    the lawyers.
24          Q       Has anyone, besides Mr. McCafferty,
25    raised an issue with you about Mr. Eckart's



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 71 of 142. PageID #: 11314
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 71
 1    potential hostility towards Fire?
 2          A       No one that I can remember
 3    specifically, no.
 4                  I think Mr. Eckart has also mentioned to
 5    me that they don't always get along.
 6          Q       Who?
 7          A       Fire and Mr. Eckart.
 8          Q       Did he say why?
 9          A       No.    I think -- I think it's because
10    of -- remember, when you get -- when you're in
11    contractual negotiation, it's adversarial sometimes,
12    you know.
13                  And he represents -- he represents the
14    administration's point of view on these things, and
15    we wanted integration.
16                  This basically is around integration,
17    see?      This whole conversation was around integration
18    and operation.
19                  The thing that I did follow up on was the
20    conversation that he had around operations, because
21    that was a valid -- to me, that was valid.
22                  I forget specifically what his -- what
23    his conversation or complaint was, or request was
24    around operation, but I know I did follow up with
25    that, because that's -- that was -- I believe that



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 72 of 142. PageID #: 11315
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 72
 1    to be valid.
 2                  His opinion of Mr. Eckart, and whether or
 3    not he had a -- Local 93 had a voice in the
 4    mayor's office, that wasn't -- to me, wasn't a valid
 5    concern of mine -- of his.
 6          Q       Has anyone ever raised an issue with you
 7    about Mr. Eckart, you know, not getting along with
 8    or having hostility towards EMS?
 9          A       He -- Mr. Eckart is an administrator.
10          Q       I'm asking if anyone's ever come to
11    you --
12          A       Yes.    And I'm -- and I'm putting it into
13    context.      And so no one has come to me, but I know
14    that he has had some pretty rugged encounters with
15    the collective bargaining union over at EMS.
16          Q       But no one in that collective bargaining
17    agreement -- or in that collective bargaining unit
18    has ever come to you and raised an issue about
19    Mr. Eckart being hostile to EMS?
20          A       Not me personally -- but I've
21    been -- I've been at meetings where the hostility or
22    the difference of opinions was there.
23                  I think I was -- I forget where I was
24    one time, when Director Eckart was the commissioner
25    of EMS, and I forget even why I was there.



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 73 of 142. PageID #: 11316
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 73
 1                  But what I do remember is the
 2    confrontation between the head of the union with
 3    Mr. Eckart, in terms of whatever we were talking
 4    about at that moment.
 5                  And it was pretty clear that they
 6    butted heads.
 7          Q       But no one ever raised with you that
 8    Mr. Eckart was potentially hostile toward EMS?
 9    No one ever came to you with that complaint?
10          A       I don't think anybody -- no, not
11    towards EMS.
12                  There were things that they said that
13    Mr. Eckart would not go along with, union demands or
14    what they wanted.         If there were budgetary things
15    and he had to deal with it, as the commissioner,
16    you know, that didn't always sit well with
17    the employees.
18                  If he was changing shifts, if we didn't
19    have enough ambulances out to respond in an
20    appropriate way, he would change.              He would do
21    things, and that didn't sit well with them.
22          Q       Certainly administrators and employees
23    tend to have disagreements sometimes.
24          A       Right.    That's right.
25          Q       But my question is pretty simple:             Has



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 74 of 142. PageID #: 11317
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 74
 1    anyone ever come to you and complained that
 2    Mr. Eckart had some hostility towards EMS?
 3          A       Not EMS, as an organization, no.
 4                  Hostility, in terms of operations, yes,
 5    I've witnessed it.
 6          Q       Who is the person who came to you and
 7    complained about that?
 8          A       I witnessed it.       No one came to me.
 9    I witnessed it.        I witnessed it.
10          Q       Right.    So my question is about did
11    anyone ever come to you --
12          A       No.   No.
13          Q       -- and raise the issue with you of
14    Mr. Eckart having --
15          A       No.
16          Q       -- hostility towards EMS?
17          A       No, no one.
18          Q       Who, besides Mr. Szabo and
19    Mr. McCafferty, did you speak with about
20    Mr. McGinnis being thrown under the bus, in terms of
21    the information about his training deficiencies
22    leaking out?
23          A       I don't recall anybody else.            I just
24    remember them, because they -- if they hadn't come
25    to my office, I wouldn't -- I wouldn't -- or I -- if



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 75 of 142. PageID #: 11318
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 75
 1    they hadn't -- if they hadn't have come to me, I
 2    wouldn't have said it to them.
 3          Q       If Patrick Kelly testified that you had
 4    said the same thing to him, would you have reason to
 5    dispute that?
 6          A       No, I wouldn't, I wouldn't.
 7                  And that may -- that may be so.             I
 8    wouldn't have -- no, I wouldn't.              I couldn't dispute
 9    that, if he said it.
10          Q       You've said that to a number of people.
11                  Is that fair?
12          A       I know the two.       And if Mr. Kelly said I
13    said it to him, then he's probably telling the
14    truth.     It wasn't a conversation I was having all
15    over the world.        No.
16          Q       Did you have that conversation with
17    Mr. Eckart about Mr. McGinnis being thrown under
18    the bus?
19          A       I probably have, yes.         Yes.    Probably
20    with Mr. Flask too, yes.           And when -- yes.
21          Q       Did you believe it was wrong for whomever
22    tipped off the media about Mr. McGinnis' training
23    deficiencies to have done so?
24          A       Leaks are -- no.        Leaks are leaks,
25    you know.      We -- in any organization, you attempt to



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 76 of 142. PageID #: 11319
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 76
 1    plug leaks, because it's not good for the
 2    organization.
 3                  But City Hall is like washing spaghetti,
 4    you know.      That's how much -- that's how it leaks
 5    over there.
 6                  And so that's why our communications and
 7    the communications network is so, so important,
 8    because you have -- there's a protocol and policies
 9    around how -- when a request comes in from media,
10    how do you -- how do you channel that, how do you
11    funnel that up to be responded to?
12                  So leaks and -- are just everyday
13    occurrences.        It just happens.       It's the nature of
14    the beast.
15          Q       So do you know what the mechanics were of
16    the particular request about Mr. McGinnis' training
17    records coming in and what led to that?
18          A       No, I don't.      No, I don't.
19                  I just know that they asked for it.
20          Q       And you didn't take any steps to
21    determine what had been the series of events?
22          A       No.   No, other than to find out -- to go
23    in depth to see if, in fact, it was accurate, which
24    they believed it was.          They believed there was some
25    credibility to it, but they were going to go



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 77 of 142. PageID #: 11320
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 77
 1    into depth.
 2                  I asked them to investigate it
 3    thoroughly, and to relieve Mr. McGinnis from his
 4    command, and to sequester all of the records in
 5    training, so I can see what was the depth of the
 6    problem.
 7          Q       Why didn't you ask for such an
 8    investigation when Mr. Eckart first notified you
 9    that there might be an issue with Mr. McGinnis'
10    training records months earlier?
11          A       You know, I took him at his word, and
12    that's why he would have been fired if he hadn't
13    resigned.
14                  And once I found out that he had not told
15    me the truth, then that's -- now it's a whole
16    different relationship.
17                  And he would have been terminated, but it
18    indicated to me that we needed to check and see if
19    there was a more systemic issue here.
20          Q       Was Mr. McGinnis' management of the
21    Fire Training Academy, as its director -- did that
22    play at all into your decision about whether to
23    promote him in early 2013?
24          A       No.   No.    It gave -- the fact that he
25    had -- just like the other candidates were -- they



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 78 of 142. PageID #: 11321
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 78
 1    were well-experienced firefighters.               All of them
 2    were.
 3                  The -- what made the decision was
 4    Mr. McGinnis' willingness to make change and
 5    to -- and to do it contrary to the culture, and to
 6    look at where we believed we had collective
 7    bargaining management rights, and to execute on
 8    those rights.       That was the key.
 9          Q       So when you were making the decision
10    about whom to promote, when McGinnis was ultimately
11    chosen, were you aware of internal -- two internal
12    audits and external audit regarding
13    poor record keeping at the Fire Training Academy
14    under McGinnis' watch?
15          A       I don't recall.       I would -- it was
16    internal?
17          Q       Two internal and one external was my
18    question.      Are you aware of any such audits?
19          A       No.   No.    But I -- I'm saying, no, to you
20    right now, but that would -- that would probably be
21    something that I should have been told about.                  If I
22    wasn't, I should have been told about it,
23    particularly the external.
24                  And I know that there was -- because I
25    had instructed several audits around overtime and



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 79 of 142. PageID #: 11322
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 79
 1    eventually what turned out to be shift trade issues
 2    and things like that.
 3                  And so I know I had instructed a couple
 4    of audits to occur, so I -- those I knew of.                  Those
 5    I knew of.
 6          Q       Would you --
 7          A       But I can't recall on the training side.
 8          Q       Who would you have expected to share that
 9    information with you about any --
10          A       The director.
11          Q       The director of Public Safety?
12          A       Yes, the director.        Uh-huh.
13          Q       Other than the individuals to
14    whom -- about whom you've already testified, did you
15    discuss the issue of the McGinnis leak with
16    anyone else?
17          A       Not that I recall.
18          Q       Do you believe -- the person who leaked
19    the information to the media, do you believe that
20    person should be disciplined?
21          A       You know, it -- they better watch it.
22    That's for sure.
23          Q       What do you mean?
24          A       Because you can't trust them.
25                  They better watch it.         That's for sure.



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 80 of 142. PageID #: 11323
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 80
 1                  You know, but the discipline -- I don't
 2    know.     How can you -- I don't know how you can
 3    discipline your own people.
 4                  There are policies.         You can say somebody
 5    violated a policy.         But, you know, what level of
 6    discipline can you do?
 7                  You know, but it does factor in as to
 8    whether or not you can trust them.
 9                  They better watch it.
10          Q       And does that same sentiment apply to
11    promotional decisions in the future?
12          A       Of course it does, because you have to be
13    able to trust a person, just like I trusted
14    Mr. McGinnis' word.         And he wound up lying to me, so
15    I was going to fire him, if he didn't resign, right?
16          Q       So it would be appropriate to consider
17    whether someone had leaked that information to the
18    media as part of a future promotional decision for
19    that individual?
20          A       If I had knowledge of it?
21          Q       (Nods head up and down.)
22          A       Yes.    I would factor that in.          Yes.    Yes,
23    I would.
24          Q       And was there anyone in particular whom
25    you suspected had caused the leak?



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 81 of 142. PageID #: 11324
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 81
 1          A       As I said, no.       I didn't care.       I just
 2    knew -- I just knew that it -- but you have to
 3    understand also, it's not an unusual occurrence in
 4    Safety.
 5                  I'm telling you, sometimes I had to turn
 6    on the news to find out what's going on.
 7                  You know -- you know, the police have
 8    this relationship with Channel 19.              And if you want
 9    to know what's going on, you know, you call
10    Channel 19, because sometimes they know
11    more -- they'll know it quicker than you know it,
12    you know.
13                  Fire's connection is not specific to
14    anybody.      But in Safety, it's not -- that's not
15    unusual.
16          Q       If Mr. DeCrane leaked the information
17    about Mr. McGinnis' training deficiencies to the
18    media, should that prevent Mr. DeCrane from being
19    promoted in the future?
20          A       If I had to make the decision about it
21    and I knew about it, yes, it would have -- it would
22    have a serious impact, a negative impact, on him
23    being promoted, yes, because I couldn't trust him.
24          Q       So how did you go about deciding -- after
25    the media request came in regarding Mr. McGinnis'



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 82 of 142. PageID #: 11325
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 82
 1    training hours, how did you determine how to proceed
 2    at that point?
 3          A       I just gave instructions.
 4                  Again, I go on to other things.             I
 5    just -- I'm not just focused on one thing, so I just
 6    gave instruction:         Go over there.       Get all of the
 7    records.      And then set up a -- do an investigation,
 8    as to what transpired, audit of whatever it is.
 9                  So I just give the instructions, and then
10    I just go off and do what I'm going to do,
11    other things.       I do other things.
12          Q       And so did you make the decision to
13    relieve Mr. McGinnis of his duties and order that
14    the internal audit begin before the information
15    about his training deficiencies was released to
16    the media?
17          A       No, I didn't do that.         No, I didn't do
18    that.     No.
19          Q       Do you know when the information that had
20    been requested by the media was released to the
21    media --
22          A       No, I don't.
23          Q       -- in terms of whether it happened before
24    or after the records were seized from the
25    Fire Training Academy?



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 83 of 142. PageID #: 11326
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 83
 1          A       No, I don't.
 2                  I just know when my -- when I got the
 3    phone call, that there was this inquiry.                And the
 4    more I think about it, I think all of it happened on
 5    that one call, that there seems to be merit to it.
 6          Q       So in that call, you learned that there
 7    might be merit to the issue with the --
 8          A       Right.
 9          Q       -- with Mr. McGinnis' training
10    deficiencies?
11          A       That's right.       That's right.
12          Q       And you made the decision that you would
13    have an internal audit done of the Fire Training
14    Academy's records?
15          A       I made a decision to get all the records.
16    And then the process, as to what to do with them,
17    that developed.
18          Q       You were going to do something with them?
19          A       Yes.    I just wanted to -- I just --
20          Q       Somebody was going to look at them?
21          A       Right.    I wanted -- I know that we need
22    to do an investigation.
23                  Who would do the investigation and
24    whether it would be an audit, whether it would be
25    Integrity Control or whatever it was, you know, that



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 84 of 142. PageID #: 11327
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 84
 1    came later -- not too much, like one, two -- but
 2    that came later.
 3                  But my -- on that call, it was -- get the
 4    records, just get the records.
 5          Q       Did you give any instructions about how
 6    to get the records?
 7          A       Yes.    I said, go down there now and
 8    get them.
 9          Q       Did you indicate that armed
10    police officers should be accompanying the folks
11    getting the records?
12          A       I didn't care how they got them.             I just
13    know that I wanted them then and now -- I wanted
14    them now and then, right then -- go get the records.
15          Q       So you gave the instruction, and you
16    entrusted, you know, the director and the
17    assistant director to carry out that objective?
18          A       Yes.    Yes.
19                  And I told them -- I said, go down there,
20    just go down there and get the records, and don't
21    wait until tomorrow to do it, or don't -- you know,
22    get it now, get all of the records now.
23                  And I -- you know, how they make the
24    decision as to who picked them up and who got
25    them -- I imagine they were.



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 85 of 142. PageID #: 11328
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 85
 1                                 - - - - -
 2              (Plaintiff's Exhibit No. 1 was marked.)
 3                               - - - - -
 4          Q       I'm going to hand you what I've marked
 5    Exhibit 1.
 6          A       Okay.     Certification records.
 7          Q       And is Exhibit 1 marked 13543 of 44 at
 8    the bottom there?
 9          A       Uh-huh.     Uh-huh.
10          Q       Is that a "Yes"?        Is that a "Yes," sir?
11          A       Yes.    Yes.    Yes.    Uh-huh.
12          Q       Thank you.      Take a moment to take a look
13    at that, and let me know if you recognize that
14    August 1, 2013 press release.
15          A       Well, I don't remember it, but I'll
16    skim it.
17                  Yes.    Now, if I may, see this line here,
18    "But the real problem is that this is another
19    example of a culture within the Division of Fire
20    that betrays the public's trust."
21                  That's what the firefighter had a problem
22    with.      That's the line he had a problem with.
23          Q       Okay.     So you're reading a line from the
24    third paragraph in Exhibit 1, correct?
25          A       Yes.    Yes.



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 86 of 142. PageID #: 11329
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 86
 1          Q       And you're referring back to your earlier
 2    testimony about your meeting with Mr. McCafferty?
 3          A       That's when we were out at the
 4    community gathering, and his fire company was part
 5    of the community event.
 6                  And that's what he -- that's what he was
 7    talking about, that particular -- that sentence,
 8    that's what he was talking about.
 9          Q       And that quote, in this press release, is
10    attributed to you, correct?
11          A       Yes.    Uh-huh.
12          Q       And what led you to believe there was a
13    culture within the Division of Fire that betrays the
14    public's trust?
15          A       Because of a series of events.            I can't
16    remember exactly what they were, but it's -- see, I
17    don't know if the shift trades were materializing
18    then or some -- there was some overtime issues, and
19    a lot of things that were going on within the
20    division.
21          Q       And where would you have gotten your
22    information about those particular issues?
23          A       I would have gathered them from,
24    probably, my weekly meetings.
25          Q       The Thursday meetings with the director



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 87 of 142. PageID #: 11330
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 87
 1    that you mentioned?
 2          A       Right.    Right.     Or from audits that had
 3    already been conducted and things that we had
 4    already done.
 5                  There was something around someone taking
 6    a screenshot of something and giving the answers to
 7    a test, those kind of things.
 8                  There's a lot of little things, just a
 9    lot of little things going on.             So there
10    were -- there were times when I would just have
11    people go check it out.
12          Q       When you ordered this internal review,
13    that's announced in the August 1, 2013
14    press release, did you have any reason to believe
15    that there was a firefighter, other than
16    Daryl McGinnis, who lacked the required continuing
17    education hours?
18          A       Did I have any reason to believe?
19                  I suspect, yes; believe, no.
20          Q       So you hadn't heard that any other
21    specific individual might have an issue, just
22    Mr. McGinnis, correct?
23          A       That's what I had heard.          That was the
24    media thing.       My suspicions were different.
25          Q       Did you give any direction about how this



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 88 of 142. PageID #: 11331
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 88
 1    internal review should be conducted?
 2          A       Uh-huh.     I just told them to investigate
 3    it and to -- and to get to the bottom of it, get the
 4    results, and they did.
 5                  And then they identified who was
 6    deficient, and then we worked with the State to
 7    attempt to get them current in their -- in their
 8    certifications.
 9          Q       This press release, marked Exhibit 1,
10    also announces that Mr. Kelly would become the
11    acting fire chief.
12                  Did you make that decision?
13          A       Yes.    Uh-huh.     I think he was -- I don't
14    know what they call it in the division.                You've got
15    like the chief, and then you've got like a
16    number-two man.
17                  So they -- there is a -- it's a chief,
18    assistant chief.        But in the assistant chiefs,
19    there's a pecking order kind of thing.
20                  And I think he was in charge of
21    operations or something like that.              I forget exactly
22    what.     So it's just moving him into this.
23          Q       And that was your decision?
24          A       Yes.    Uh-huh.
25          Q       And did you communicate with anyone,



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 89 of 142. PageID #: 11332
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 89
 1    in terms of making that decision -- get any input
 2    from anyone?
 3          A       Yes.    I'd have to say, yes.         Exactly what
 4    that input is, I don't know, but I'd have to say,
 5    yes.
 6                  Because that would be another thing that
 7    I would ask about -- well, all right.               He's -- who's
 8    going to run the place now?            You know, what's the
 9    chain of command, and all that?
10                  That's what I would say.
11                  And then -- and since I had already
12    interviewed Kelly, and I -- and he was in that
13    chain of command -- and I think he might have been
14    number-two man -- then I said, well, let's go
15    with him.
16          Q       You had also interviewed Mr. DeCrane as
17    part of that round of promotional interviews a
18    few months earlier, correct?
19          A       Right.    That's right.       Right.
20          Q       Why didn't -- did you consider
21    Mr. DeCrane as a potential replacement to move into
22    the acting chief role when Mr. McGinnis was relieved
23    of his duties?
24          A       Thinking about it, I wasn't willing to do
25    another -- I wasn't up to doing another -- I wasn't



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 90 of 142. PageID #: 11333
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 90
 1    trying to do another interview, so I was looking at
 2    who to pick.
 3                  And since Kelly was up, in terms of the
 4    pecking order of Fire, I just moved him in there.
 5    So that's how I viewed it.
 6                  So no, I didn't -- I didn't consider
 7    anyone else, in terms of, well, let me go down and
 8    find a battalion chief or let me find another
 9    assistant chief.        I didn't -- I didn't do that, no.
10          Q       So is it fair to say you were working off
11    the previous promotional list that included
12    Mr. McGinnis, Mr. DeCrane and Mr. Kelly, in terms of
13    who your options were to promote someone at
14    that time?
15          A       Uh-huh.     Yes.    Yes.    Well,
16    because -- yes.         They were the ones who I had talked
17    to, so I was familiar with them.
18                  And as I had mentioned, that, in ranking
19    the ones who I believed would be more in line with
20    what I wanted done, then it would be Mr. McGinnis,
21    Mr. Kelly, then Mr. DeCrane.
22                  In ranking, in terms of expertise and
23    knowledge, they were all -- they were all good.
24    They were --
25          Q       Do you recall how they scored,



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 91 of 142. PageID #: 11334
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 91
 1    relatively, on the interviewing portion of the
 2    process?
 3          A       I don't -- I don't even know.
 4          Q       Is that information that's provided to
 5    you as part of your promotional decisions?
 6          A       I don't -- no.       I make it based on the
 7    interview.      I don't -- but let me correct that,
 8    though.
 9                  I don't recall, but I would not be
10    surprised if someone didn't tell me how they ranked.
11          Q       Why?
12          A       Well, because they just give me
13    information, but to remind you, now I'm doing the
14    interview.
15                  So they may say to me -- and they'll give
16    me their -- I get the resumés and things like that.
17    They may say that, in the process, this person was
18    number one, this was two, this was three, this
19    was four.
20                  So I would not doubt that that occurred,
21    but I don't recall it.          I don't recall it.
22                  And that, to me, is not as important as
23    it would be for me to get the right person for -- to
24    do what I need to have done at that time.                 That
25    becomes my priority.



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 92 of 142. PageID #: 11335
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 92
 1                  But I would -- I would suspect that
 2    someone probably did tell me that, yes.
 3          Q       So do you -- you suspect someone did tell
 4    you where the candidates ranked on the list?
 5          A       Uh-huh.     Right.     Uh-huh.
 6          Q       So they would have then told you that
 7    Mr. DeCrane ranked significantly higher than
 8    Mr. Kelly, in terms of the outcomes of the
 9    interview process?
10          A       If that was what happened, yes, they
11    would have told me that.           Yes.
12          Q       Did that play into your decision at all?
13          A       No.
14          Q       Because you didn't consider Mr. DeCrane
15    as part of that process?
16          A       No.   I didn't -- I did not go
17    through -- they picked who to send to me, and they
18    ranked them.
19          Q       Okay.     I'm sorry.     I'm talking about when
20    you chose who would become the acting chief as
21    Mr. McGinnis was resigning or --
22          A       Well, again -- my --
23          Q       -- being put on leave?
24          A       -- my desire and my need to have
25    integration, and to move the division in the



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 93 of 142. PageID #: 11336
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 93
 1    direction I wanted, that had not changed just
 2    because Mr. McGinnis wound up doing something -- or
 3    not doing what he should be doing.
 4                  That didn't change.         That didn't change
 5    at all.     I was still focused on that.            And so the
 6    world doesn't stop.         I still need to keep moving on.
 7                  And if I'm -- I can't -- I don't know for
 8    sure, but I do believe that we were still in the
 9    negotiation around the integration, at that time.
10                  And I did not want things to fall back,
11    in terms of the progress, because Mr. McGinnis made
12    some significant policy and cultural changes.                  They
13    were significant.
14                  And some of those things are accepted
15    now, whereas they weren't then.             And they were
16    significant, and they did -- and so I didn't want
17    things to fall back, and so I -- that was my
18    priority.
19                  How they ranked is an interesting thing,
20    in terms of who they send to me.
21                  But in my determination, that didn't make
22    a difference.       If that made the difference, then I
23    wouldn't even do the interviews.              I would
24    just -- well, whoever ranked first, then make them
25    the chief.      Whoever ranked second -- you know,



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 94 of 142. PageID #: 11337
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 94
 1    that's like that.
 2                  But what makes the difference to me is
 3    what did I need to have done at that
 4    particular time.
 5                  McGinnis -- and I'll say even
 6    today -- was the best choice.
 7                  Kelly, although needing prodding and
 8    other things, was the second-best choice.
 9                  Mr. DeCrane, even though I would say
10    an expert, in terms of the operations and the
11    contracts and things like that, was more rigid.
12                  And I did not want to have rigidness.               I
13    wanted someone who could move this thing forward.
14          Q       And when you say "rigid," you mean
15    in terms of, you know, adherence to the Local 93
16    cultures you described --
17          A       To culture, to the collective bargaining
18    agreement, intending to interpret the agreement.
19                  If there's an area where there is
20    no comment on this particular area, it's silent,
21    then I believe Mr. DeCrane would default to 93's
22    position on that.
23                  McGinnis would not.
24                  And Kelly would not, if you work with
25    him, but you had to work with him.



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 95 of 142. PageID #: 11338
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 95
 1          Q       What was your experience, if any, with
 2    Mr. DeCrane, you know, in his various union roles
 3    that he held over the years?
 4          A       I've met Mr. DeCrane off and on, not for
 5    long periods of time.          I know that he was part of
 6    the union.      He was a strong union advocate.
 7                  And in those times, when he was part of
 8    the union, he did his job.            He did his job.
 9                  And just like he does when he -- when he
10    was a battalion chief, he did his job.                As a
11    firefighter, he did his job.            He knows his job.
12    He's very good at his job.
13                  MS. SLETVOLD:       Why don't we take a
14    quick break?
15                  THE VIDEOGRAPHER:        Off the record.
16                  The time is 10:54.
17                  (Off the record.)
18                  THE VIDEOGRAPHER:        Back on the record.
19                  The time is 11:07.
20   BY MS. SLETVOLD:
21          Q       All right.      Your Honor, when you were
22    choosing whom to replace McGinnis, both on a
23    temporary and permanent basis, did you interview
24    Chief Kelly?
25          A       On the first time, not on the



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 96 of 142. PageID #: 11339
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 96
 1    second time.
 2          Q       What do you mean by "first time"?
 3          A       The first time is when I had McGinnis,
 4    Kelly and DeCrane.
 5          Q       So back in January of 2013?
 6          A       Back in January, right.
 7                  And then on this one, the interim, no.
 8                  And then I don't know if I -- I don't
 9    know for sure, but I cannot imagine me not having a
10    conversation with him before making him permanent.
11          Q       Meaning Kelly?
12          A       Meaning Kelly, right.         Right.
13          Q       Did you have any sort of interview with
14    Sean DeCrane before you made Mr. Kelly the
15    permanent chief?
16          A       No.   No.
17          Q       What was your role in creating the
18    Office of Integrity; Control, Compliance and
19    Employee Accountability, if any?
20          A       None.    I mean it comes out of the
21    Safety Administration, I think.
22          Q       Whose idea was that?
23          A       It was in -- it's in -- been in place.               I
24    don't know who started it.            It might have been
25    under Flask.        It might have been under Flask.



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 97 of 142. PageID #: 11340
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 97
 1                  So I don't know.        It's -- I don't know
 2    who created it.
 3          Q       So you didn't have any involvement in how
 4    that was created or implemented?
 5          A       No.   No.    Huh-huh.
 6          Q       Do you have any reason to doubt that that
 7    was created on the heels of McGinnis' resignation
 8    and the beginning of the internal review of the
 9    Fire Training Academy's records?
10          A       I don't know.       I really don't know.         I
11    had assumed it was already an internal -- the police
12    have many different internal reviews; they have the
13    Intelligence Unit.         They have Internal Affairs,
14    you know.
15                  And depending on what they believe the
16    situation is -- if it's civilian, if it's a
17    police officer, if it's criminal, if it's
18    civil -- so they have these various levels of
19    things.
20          Q       So you didn't know before 2013 that there
21    was no Office of Integrity Control?
22          A       No, I didn't know that.          No, I didn't
23    know that.
24          Q       Do you know who's in charge of
25    that office?



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 98 of 142. PageID #: 11341
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 98
 1          A       Now, I think it's under one of the
 2    commanders.
 3          Q       Do you know who?
 4          A       But no.     Back then, no.
 5                  I think -- was it -- it comes to my mind
 6    Votypka or somebody like that.             I remember -- no.
 7                  The quick answer is, no, I don't know
 8    for sure.
 9          Q       Do you know to whom the person in charge
10    of the OIC directly reports?
11          A       Ultimate -- direct report, I don't know.
12    I know it's -- if I'm not mistaken, it comes out of
13    Safety Admin, which would be the director.
14                  If it were the other, the criminal side,
15    it would go to the chief.
16          Q       Have you had any involvement in the
17    investigations conducted by the OIC?
18          A       No.
19          Q       You rely on the director and
20    assistant director to handle that?
21          A       Yes.
22          Q       Did you ever discuss the leaking of
23    McGinnis' training deficiencies with
24    Angelo Calvillo?
25          A       The leaking of it?



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 99 of 142. PageID #: 11342
     Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 99
 1          Q       Or the media tip, or however you would
 2    like to characterize it.
 3          A       No, I can't -- I don't recall.            I don't
 4    recall.
 5                  I'm not saying that I didn't, in terms of
 6    the leaks -- leak kind of stuff, in general, but no,
 7    I don't -- I don't recall.
 8          Q       In deciding to make Mr. Kelly the interim
 9    and then permanent chief, after Mr. McGinnis was
10    relieved of his duties and retired, did you
11    communicate with the director of Public Safety about
12    making that promotion?
13          A       Uh-huh.
14          Q       Is that a "Yes"?
15          A       Yes.
16          Q       Anyone -- did you communicate with
17    Mr. Eckart about making that promotion?
18          A       Not directly, but I imagine -- I
19    imagine so.       I imagine so, because Fire and EMS is
20    in his cluster, so I imagine so.              But primarily, it
21    would have been with the director.
22          Q       And so, because Fire and EMS are in
23    Mr. Eckart's cluster, you would typically
24    communicate with him about promotional decisions?
25          A       Through the director, not -- I



             CADY REPORTING SERVICES, INC. - 216.861.9270
                         www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 100 of 142. PageID #: 11343
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 100
 1     wouldn't -- I wouldn't bypass the director to talk
 2     to Mr. Eckart.
 3          Q       Right.     You would expect to get
 4     Mr. Eckart's input through Mr. Flask or Mr. McGrath,
 5     as the director?
 6          A       I would -- in this case, I would tell him
 7     what my intent is, and ask them what they thought
 8     about it.      Yes.
 9          Q       And what did Mr. Eckart think about it?
10          A       I don't recall him saying anything
11     negative.      I don't recall anything at all, to be
12     honest with you.
13                  I just recall making the decision.
14          Q       Was Mr. Flask also in agreement?
15          A       Yes.     Yes.
16          Q       Why did Mr. Kelly leave his position, as
17     fire chief, as far as you know?
18          A       He had another job.
19          Q       Did you consider that other job a
20     promotion?
21          A       No.    His other job was with another city,
22     so he's -- in terms of -- I guess, if you want to
23     look at -- if you're -- I think he went to another
24     city to be a fire chief.
25                  And if you're ranking fire chiefs in a



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 101 of 142. PageID #: 11344
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 101
 1     small suburban community, compared to a fire chief
 2     in an urban center, you know, it's a big difference.
 3     The bigger plum would be the urban center.
 4                  But in terms of the demand on time and
 5     the type of work and stuff like that, the
 6     smaller community would be more relaxing.
 7          Q       Did Mr. Kelly explain to you why he
 8     decided to leave the city and move to a smaller
 9     suburban community?
10          A       He just said, you know, he thought about
11     it, that he -- the opportunity came up, and
12     he -- and he wanted to take it.
13          Q       Did he give any other reasons?
14          A       Not that I recall.
15          Q       What was your working relationship like
16     with Mr. Kelly as fire chief?
17          A       It was pretty good.
18                  As I said, he -- all chiefs come to
19     cabinet, so that's when -- the most interaction I
20     have with the fire chief would always be at cabinet,
21     because I would always go through the
22     administrative side.
23                  Whereas, with the police chief, I have a
24     meeting with the police chief and the director every
25     week.    And the fire chief would come in,



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 102 of 142. PageID #: 11345
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 102
 1     periodically, depending on what's going on.
 2                  But every Wednesday, in cabinet, they
 3     would be there, and so I got to know him better.
 4                  And then if there were things that were
 5     pressing and decisions that had to be made, whether
 6     it was in collective bargaining or furthering what
 7     Chief McGinnis had already begun -- or adding,
 8     you know, that kind of stuff -- and as I said,
 9     Chief Kelly was not as aggressive in that regard,
10     but he would be -- he's willing.             But you'd have to
11     talk to him a little bit more than with
12     Chief McGinnis.
13                  Chief McGinnis, you sometimes would find
14     out after the fact.         Yes.
15          Q       How long did Chief Stubbs serve as the
16     fire chief?
17          A       He was chief under Mayor Campbell, for
18     about half of her term, I believe, and then until
19     acting Chief O'Toole took over.
20                  And I think O'Toole was just like Kelly.
21     He was the number-two man, and then he just
22     moved -- we just moved him right on up in there.
23          Q       And so Mr. McGinnis served for less than
24     a year, obviously, in his fire chief position?
25          A       Yes.    Yes.



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 103 of 142. PageID #: 11346
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 103
 1          Q       And then Mr. Kelly served for less than
 2     two years?
 3          A       Yes.    If that's the way it went, yes.
 4          Q       Okay.     And so then the next promotional
 5     process for fire chief, who made the decision to
 6     promote Mr. Chontos to acting chief?
 7          A       I did.
 8          Q       And why did you make that --
 9          A       No, not acting chief.          No.   No.
10                  I apologize for that.
11                  When I interviewed -- I think he was one
12     of the interviews I had with Calvillo when -- after
13     Kelly left.
14                  And then they went through the process
15     again, and then they sent me a couple of people.
16     And I think --
17          Q       Who did?
18          A       That process -- whoever that -- the same
19     ones who had done the original one.
20          Q       So the director and the
21     assistant director?
22          A       Yes, whoever it was.         I think McGrath
23     might have been the director then.
24                  And then -- and so I interviewed, and I
25     picked Calvillo.        And I believe that as -- the chief



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 104 of 142. PageID #: 11347
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 104
 1     then has some kind of authority over the process as
 2     to who becomes assistant chief and how do they get
 3     picked, all that -- because remember, all that's
 4     controlled by collective bargaining, so --
 5          Q       Just let me make sure I understand your
 6     answer.
 7                  I asked about the decision to promote
 8     Frank Chontos to acting chief before Mr. Calvillo.
 9          A       Acting chief?       Do you know what --
10          Q       Do you remember anything like that?
11          A       -- I don't -- no, I don't remember, to be
12     honest with you.
13                  I'm -- I think I -- I think when Kelly
14     left, I thought it was Calvillo that got
15     into acting.
16          Q       So I guess my understanding is that there
17     are a couple of different positions you can have;
18     you can be acting chief, interim chief or
19     permanent chief, for lack of a better word?
20          A       Uh-huh.
21          Q       Yes?
22          A       Right.
23          Q       Is that your understanding?
24          A       Yes.    I thought -- I think acting and
25     interim are interchangeable.            I -- no, acting --



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 105 of 142. PageID #: 11348
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 105
 1     oh, I -- let me -- if I'm correct, if somebody is
 2     acting is acting for that moment, so you don't need
 3     to swear them in, because they're acting as chief,
 4     because the chief is unavailable for
 5     whatever reason.
 6                  Then you have interim.          And that interim
 7     chief is somebody you have to swear in, because
 8     there's nobody holding the position.
 9          Q       Got you.     So you would have never sworn
10     in Frank Chontos as acting chief?
11          A       No.    No.   No.
12          Q       And so -- and you don't remember
13     Mr. Chontos serving in that position?
14          A       No, I don't.       To be honest with you, no,
15     I really don't.        I don't.
16          Q       But you do remember appointing
17     Mr. Calvillo as the interim chief, correct?
18          A       As the interim, right.
19          Q       Okay.     Tell me about that process when
20     you made that decision.
21          A       I'm trying to recall.          I don't know if I
22     interviewed for that, for the interim.
23                  I know I interviewed for the
24     permanent chief position.           I don't -- and so I
25     don't -- I don't really remember how he got to be



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 106 of 142. PageID #: 11349
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 106
 1     acting -- interim, because I don't believe I
 2     interviewed for that.
 3          Q       Was that unusual not to interview for an
 4     interim chief position?
 5          A       Not for interim, not for interim, no.
 6          Q       So on what would you base a decision to
 7     promote someone to interim chief, if not an
 8     interview process?
 9          A       Well, since I -- I rely on the
10     administrative side, you know, the director of
11     the -- Director Eckart, director -- it would be
12     McGrath now or something like that, because it's
13     only for a period of time while they're going
14     through a process -- while they're going
15     through a process.
16          Q       And so you relied on Director McGrath and
17     Assistant Director Eckart, in terms of the decision
18     to promote Mr. Calvillo, to interim chief, after
19     Mr. Kelly retired?
20          A       I would -- I would suspect so, because I
21     don't believe I did an interview, and I -- as
22     I said, I don't -- I didn't -- I just -- I don't
23     know them.      I don't know the personnel that well.
24                  I get to know them, based on my
25     interaction, once they become chief, they're sitting



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 107 of 142. PageID #: 11350
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 107
 1     in cabinet, things like that.
 2                  So I don't go in -- I don't go -- I don't
 3     tell them who to pick.          I don't go into the division
 4     and tell them who to pick.
 5          Q       And so you rely on, you know, what you
 6     call the administrative side --
 7          A       Right.     That's right.       Right.
 8          Q       -- meaning Mr. McGrath, Mr. Eckart, to
 9     set up a fair interviewing process and conduct that?
10          A       Yes.    They would -- they would probably
11     have recommended to me who would be the interim, and
12     then they would convene the process for
13     the permanent.
14          Q       So you then accepted, I guess,
15     Mr. McGrath's and Mr. Eckart's recommendation that
16     Mr. Calvillo be the interim chief, and then
17     you put --
18          A       Uh-huh.
19          Q       Is that a "Yes"?
20          A       Yes.
21                  MR. DILENO:      And I want to clarify, for
22          the record, that he spoke that's the way it
23          would work.       He didn't state that was the way
24          it did work.
25                  Because your question is assuming that.



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 108 of 142. PageID #: 11351
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 108
 1                  THE WITNESS:       What's that?
 2                  MS. SLETVOLD:       He's not supposed to
 3          do that.
 4                  But let me make sure that you're clear on
 5          what my question is.
 6                  MR. DILENO:      Don't -- hold on a minute.
 7          Hold on a minute.        Hold on a minute for the
 8          record.
 9                  Don't start -- let me finish.
10                  MS. SLETVOLD:       He's doing great.
11                  MR. DILENO:      Let me finish.
12                  MS. SLETVOLD:       I think he's doing a
13          good job of answering my questions.
14                  MR. DILENO:      Let me finish.        Let me
15          finish.
16                  Don't instruct my witness on me violating
17          the rules.      Okay?    I'd appreciate that.
18                  I know the rules perhaps better than
19          you do.     Okay?
20                  MS. SLETVOLD:       Maybe.
21                  MR. DILENO:      So I just wanted to make
22          sure that your record was not assuming
23          something that wasn't in evidence.              That's it.
24                  You may answer, mayor.
25                  MS. SLETVOLD:       I appreciate your



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 109 of 142. PageID #: 11352
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 109
 1          help, Jon.
 2                  Okay.     Let me make sure I understand
 3          your testimony.
 4                  Can you read back my last question, so we
 5          can all make sure that the mayor understood and
 6          was responding to my last question?
 7                          (Record was read.)
 8                  MR. DILENO:      Same objection.
 9                          (Record was read.)
10                  MR. DILENO:      Same objection.
11                  You may answer, mayor.
12                  THE WITNESS:       Yes, if I didn't do the
13          interview.      I don't recall doing the interview.
14    BY MS. SLETVOLD:
15          Q       So if you didn't do an interview --
16          A       Then I would have accepted their
17     recommendation, because I don't know the personnel.
18          Q       And that's based on your experience of
19     going through this process several times with these
20     same folks.
21                  Is that right?
22          A       It's based on the fact that I don't know
23     the personnel inside -- I don't know them that well.
24          Q       Right.     And then if you didn't interview
25     them --



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 110 of 142. PageID #: 11353
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 110
 1          A       And so if I'm -- so if I'm not
 2     interviewing them, then I would take
 3     recommendations, with the understanding that I would
 4     interview permanent, if I didn't interview them.                  I
 5     don't recall if I interviewed them or not.
 6          Q       Do you recall there being any
 7     disagreement amongst you, Mr. McGrath, Mr. Eckart,
 8     regarding your decision to promote Mr. Calvillo to
 9     interim chief?
10          A       No.    That's -- no.
11          Q       And then what do you recall about the
12     decision to make Mr. Calvillo the permanent chief?
13          A       That there was an interview with him and
14     the other man, and that -- Chontos, is that who the
15     other man was?
16                  I forget his name.         I'm not good
17     on names.
18          Q       Who do you -- you recall interviewing
19     with Calvillo and someone else?
20          A       On the permanent?
21          Q       (Nods head up and down.)
22          A       Yes.
23          Q       Okay.     Who -- and you don't recall who
24     that other person was?
25          A       I don't recall who it was.



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 111 of 142. PageID #: 11354
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 111
 1                  And so -- but he was -- he was -- again,
 2     just as usually the recommendations come to me,
 3     they're all very qualified.           All of them, they're
 4     very qualified and with a lot of experience
 5     and things.
 6                  But again, I picked Chief Calvillo,
 7     based, again, on my need and desire to continue
 8     moving reform and things like that.              And I believe
 9     that he was the best candidate for that.
10          Q       And you don't recall interviewing
11     Sean DeCrane for the fire chief promotion that
12     ultimately went to Angelo Calvillo?
13          A       No, I don't think -- no, I don't -- no, I
14     didn't interview him.
15          Q       And who would have decided who you would
16     have interviewed?
17          A       I don't think it's -- the process did,
18     whatever that process was.
19          Q       And the process that you described
20     earlier similarly --
21          A       Right.     That's right.       It was a process.
22          Q       -- with the McGinnis promotion, that you
23     trust your director of Public Safety and
24     assistant director to handle that?
25          A       That's right.       And then they send to me



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 112 of 142. PageID #: 11355
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 112
 1     at least two.       Sometimes they send three.
 2          Q       Are you involved in the decisions
 3     regarding promotions of assistant chiefs or
 4     battalion chiefs within the Division of Fire?
 5          A       No.
 6          Q       Who's in charge of that?
 7          A       The collective bargaining agreement,
 8     basically, and the chief and -- because their
 9     rules -- as a matter of fact, I think we wound up in
10     court in regards to picking some promotions, in
11     regards to battalion chiefs and assistant chiefs.
12                  And there was a grievance filed as to
13     whether or not we did it according to the
14     union contract, and it's still up in the air.                 It's
15     still up in the air.
16                  So I have nothing to do with picking
17     assistant chiefs, battalion chiefs.              It's all by the
18     collective bargaining agreement.
19          Q       When did you first learn that
20     Sean DeCrane had complained that Mr. Eckart was
21     retaliating against Mr. DeCrane?
22          A       When he sued us, when he sued the City.
23          Q       So that was the first time you caught
24     wind of anything related to that?
25          A       Yes.    Yes.    You know -- you know, when



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 113 of 142. PageID #: 11356
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 113
 1     they -- when the -- when we got sued and my
 2     law director mentioned to me there was a lawsuit,
 3     and it was around discrimination against
 4     Mr. DeCrane, in terms of promotion and
 5     other activities, I guess.
 6          Q       So before you learned that a lawsuit had
 7     been filed, is it your testimony that no
 8     city employee or administrator had raised with you
 9     the issue that Mr. DeCrane thought he was being
10     retaliated against by Mr. Eckart?
11          A       I do not recall that.          I don't
12     recall that.
13          Q       And just for the record, Mr. McGrath
14     never reported that to you?
15          A       No, I don't recall it.          If he did, I
16     don't recall it.
17          Q       Did Mr. Eckart ever report that to you?
18          A       That?
19          Q       That Mr. DeCrane was complaining that
20     Mr. Eckart was retaliating against him?
21          A       I will say this, in terms of Mr. Eckart,
22     that there was this ongoing conversation about
23     friction between the Division of Fire and
24     Mr. Eckart, and -- but I don't recall him saying
25     that Mr. DeCrane had accused him of doing something.



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 114 of 142. PageID #: 11357
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 114
 1                  But I know that it was this
 2     ongoing conflict that -- oil-and-water kind of thing
 3     going on.
 4          Q       So I'm asking really specifically about
 5     whether Mr. Eckart ever reported to you that
 6     Mr. DeCrane had complained --
 7          A       Not that I recall.         Not that I recall.
 8          Q       -- about being retaliated against?
 9          A       Not that I recall.
10          Q       And how about Mr. Votypka?           Did
11     Mr. Votypka ever report to you that Mr. DeCrane had
12     complained about Mr. Eckart retaliating against him?
13          A       And Votypka was the -- was the policeman?
14          Q       I believe he was the manager of the
15     Office of Integrity Control.
16          A       Okay.     No.   No.    See, I would not talk to
17     someone like Votypka.
18                  They would -- I would -- they would
19     report up, and then I would get whatever they
20     reported.      I wouldn't call in there and ask them
21     those kind of things.
22          Q       So if Mr. Votypka, as the manager of the
23     Office of Integrity Control, received a complaint
24     from Mr. DeCrane that Mr. Eckart was retaliating
25     against Mr. DeCrane, what would Mr. Votypka be



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 115 of 142. PageID #: 11358
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 115
 1     expected to do with that complaint?
 2          A       I don't know.       You'd have to ask the
 3     safety director.        I would assume -- and this is just
 4     my assumption -- that he would report it.
 5          Q       To whom?
 6          A       To whoever his immediate report is,
 7     direct report is -- that's what I would
 8     assume -- and particularly if it was involving
 9     anything ongoing.
10                  If it was just a conversation somebody
11     was having, he might report it.             He may not,
12     you know.      People just say stuff.
13                  But if he was doing it in an
14     official capacity, I would assume he would report it
15     to whoever his supervisor was.
16          Q       You certainly wouldn't expect a manager,
17     of the Office of Integrity Control, to disregard a
18     complaint about retaliation by a firefighter?
19          A       If it -- if it's in his official
20     capacity, no, I would not expect that.               If it's just
21     walking down the street and saying, this man don't
22     like me, that's another story.
23          Q       Do you know what Mr. DeCrane was
24     complaining about being retaliated against for?
25          A       I know now, after reading and skimming



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 116 of 142. PageID #: 11359
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 116
 1     the complaint.       It's that he was denied an
 2     opportunity for promotion, based on dislike or
 3     whatever of him personally.
 4                  That's my interpretation of it.
 5          Q       Are you aware of whether the -- whether
 6     anything regarding the McGinnis leak is part of that
 7     discussion?
 8          A       Yes.    Yes.    Yes, you're right.         Yes.
 9                  That's the basis of the complaint, yes,
10     and that -- and that it was based on Mr. Eckart
11     believing that Mr. DeCrane had -- in some way was
12     undermining the -- Mr. McGinnis.
13          Q       And are you aware of Mr. DeCrane -- and I
14     guess, from your testimony, it's fair to say you
15     weren't aware of Mr. DeCrane making complaints to
16     various individuals, within the City, about that
17     retaliation before filing the lawsuit?
18          A       Not that I recall, no.
19          Q       Whose idea was it to outsource a portion
20     of the Fire Training Academy's cadet training
21     to Tri-C?
22          A       Mine.
23          Q       And what led to that idea?
24          A       Because after the report came back, about
25     what was apparently a systemic kind of thing going



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 117 of 142. PageID #: 11360
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                              Page 117
 1     on with the certification and stuff, we were having
 2     a conversation around -- when I say -- you know,
 3     this is me and the director having a conversation
 4     around, well, you know, we need to address this.                  We
 5     need to address this.
 6                  And so what I said, well, have -- let's
 7     have it contracted out, until such a time as we feel
 8     comfortable that everything is going the way it
 9     should be going over there.
10                  So it was -- it was my idea to contract
11     it out, and Tri-C was the one that was picked to
12     do it.
13          Q       Had there been -- you know, before the
14     idea to try and outsource cadet training to Tri-C,
15     had there been problems with the management of the
16     cadet training, as opposed to the certification, or
17     recertification, of firefighters?
18          A       Well, all of it was the same to me,
19     because when we looked, we were looking at the
20     whole thing.
21                  Now, we were looking at the
22     cadet training side -- and there were rumors.                 There
23     were rumors everywhere about everything, and again
24     the leaks.      Sometimes leaks go this way; sometimes
25     they go that way.



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 118 of 142. PageID #: 11361
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 118
 1                  And so one of the rumors was -- is that
 2     there was some -- how should I say? -- some
 3     pre-training of certain cadets, while other cadets
 4     didn't get the same opportunity to understand what
 5     was going to happen on the physical agility, all
 6     these kinds of conversations going on all the time.
 7                  So we're in the midst of all this stuff
 8     going on about the dysfunctionality of the
 9     record keeping and the certification and then all
10     this other stuff.
11                  So what -- I said, well, then we'll
12     contract the whole thing out, not just the cadet
13     training, but also the issue around keeping up with
14     the certification of things and proper
15     record keeping.
16                  And then the notion was that whenever a
17     firefighter's credentials were -- he needed to renew
18     them, there would be notification.              They'd come in.
19     They'd do what they had to do.
20                  Then we knew everything was going to be
21     done correctly, and that was the notion for doing
22     that.    Doing the whole thing is what my goal was.
23          Q       Had Mr. DeCrane been trying to implement
24     a similar system within the Fire Training Academy
25     after he took over as director of training?



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 119 of 142. PageID #: 11362
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 119
 1          A       I don't know.       In reading the complaint,
 2     that's what I read.
 3          Q       But you didn't know at the time?
 4          A       No, I didn't know that.          No.
 5          Q       Did mister -- or did Fire Chief Kelly, at
 6     the time, support your outsourcing idea?
 7          A       Ultimately, yes.        I don't know if he did
 8     at first, but ultimately, yes.
 9          Q       What do you mean you don't know if he did
10     at first?
11          A       Well, because, as I said, if that would
12     have been Mr. McGinnis, it -- he would have probably
13     come up with the recommendation himself.
14                  If it was Mr. Kelly, he probably would
15     have -- had said, well, you know, this would be a
16     good idea.
17                  But then he would -- you would have
18     to -- he would have to actually do it, and so yes.
19          Q       So your understanding is that Chief Kelly
20     supported the outsourcing idea?
21          A       Uh-huh.     Yes.    He -- yes,
22     he supported it.
23          Q       Would outsourcing the academy's training
24     to Tri-C have diminished the academy's role in
25     training members -- you know, incoming members of



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 120 of 142. PageID #: 11363
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 120
 1     the Cleveland Division of Fire?
 2          A       It would have replaced them, the academy,
 3     the -- because there wouldn't be any need for the
 4     internal training, because it would be contracted
 5     out.     It would be replacing it.
 6                  Now, if I may, one of the things
 7     that -- with Chief Calvillo, is that -- is that
 8     he -- him moving in that direction, where now
 9     we're going to -- he's moving into certification, so
10     you have a -- like a national certification of the
11     internal process.
12                  And in order to get that, you have to put
13     process and procedures in place, that pretty much
14     guarantee that the things, that happened in the
15     past, would no longer happen, and that there's good
16     record keeping and there's good -- all this stuff
17     would be in place.
18                  So once we get -- and we're in the
19     process of attempting to do that now.
20                  So once that's done, then it would just
21     be like contracting out.          It would be -- it would be
22     certified as a training center.
23                  Right now, the Division of Fire is not
24     certified.      That's why there's certain things you
25     have to contract out, because they're not certified,



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 121 of 142. PageID #: 11364
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 121
 1     right?
 2                  Calvillo wants it -- them to be certified
 3     and everybody to be -- Fire to do all of this
 4     stuff internally.        Okay?
 5                  And just like police, police are
 6     certified in their training, so they can actually do
 7     cadet training.        In all aspects, they can do it.
 8     They can do it.        They can contract out portions.
 9     They can do portions.         They can do it all
10     themselves.
11                  Fire is unable to do that is my
12     understanding.
13          Q       And where did you gain that
14     understanding?
15          A       Well, just from talking to the director
16     or Chief Calvillo or people like that, who --
17          Q       Are those the same sources of your
18     information regarding, you know, issues with
19     record keeping at the training academy?
20          A       The source of the information around that
21     was through the investigation.
22          Q       Which investigation?
23          A       The one that happened once Chief McGinnis
24     was relieved of command.
25          Q       Okay.     So back in 2013?



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 122 of 142. PageID #: 11365
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 122
 1          A       Yes.    That's -- that became the source of
 2     understanding that we've got a problem over here.
 3          Q       Were you aware -- or who did you task
 4     with, you know, implementing your outsourcing idea?
 5          A       No one.      I mean it's -- you have to do it
 6     in a legislative form.
 7          Q       Meaning?
 8          A       Meaning that you have to have legislation
 9     to allow us to enter into contract with Tri-C.
10          Q       So you have to go through council?
11          A       Yes.    Uh-huh.     Yes.
12          Q       Is there any way to avoid council
13     involvement in such a contract?
14          A       No.    No.   You can't do that.
15                  I mean it requires a -- it requires a
16     contract, and you just can't -- I just can't -- the
17     administration just can't sign contracts, because
18     you want to.       You have to be authorized to
19     sign contracts.
20                  And then there has to be money
21     appropriated for those -- for that contract, and
22     there has to be the agreement itself.
23                  See, all of these things are part of
24     what -- and you do it through legislation, to get
25     authorized to enter into a contract with Tri-C,



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 123 of 142. PageID #: 11366
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 123
 1     for this purpose, for this amount.
 2          Q       So it would have been inappropriate to
 3     try and avoid city council's involvement in any sort
 4     of outsourcing plan where --
 5          A       Well, they're not part of the discussion.
 6     They're not the administration.
 7                  They're legislators.
 8          Q       But they have to be involved in terms
 9     of approving it?
10          A       Passing it -- passing it, yes.             Yes.
11     Yes.
12          Q       So it's your understanding that, without
13     council passing some sort of legislation, the
14     training couldn't have been outsourced?
15          A       That's right.       That's right.
16          Q       And what is the source of
17     that understanding?
18          A       The charter.
19          Q       Do you have any family members who work
20     for Tri-C?
21          A       Uh-huh.
22          Q       Is that a "Yes"?
23          A       Yes.    Yes.
24          Q       And who is that?
25          A       My brother, Anthony.



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 124 of 142. PageID #: 11367
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 124
 1          Q       And what is his role?
 2          A       Right now, he's involved in the
 3     Homeland Security aspect.
 4                  Back then, he was with the training
 5     academy in regards to police.
 6          Q       Okay.     Was your brother involved in any
 7     discussions about outsourcing the Fire Training
 8     Academy's activities to Tri-C?
 9          A       Well, he wasn't in charge of Fire.
10          Q       Well, was he involved in the discussions
11     at all?
12          A       I don't -- I don't know.           I don't know.
13     I don't know.       You'd have to ask him or Tri-C that.
14                  But I know he worked there, but he was in
15     charge of the police training, because he was a
16     former police officer.          He wasn't a firefighter.
17          Q       So you weren't involved in any
18     discussions with Tri-C, personally, about
19     outsourcing --
20          A       No.    No.   No.
21                  That would happen through
22     Director McGrath or whoever the director was then.
23          Q       And do you know who was marshalling
24     that effort?
25          A       Who was?



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 125 of 142. PageID #: 11368
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 125
 1          Q       Yes.
 2          A       Whoever the director was.
 3                  They -- the conversation -- again, I task
 4     people.     I don't -- I don't do the work.             I don't
 5     have that luxury anymore, and sometimes I wish
 6     I did.
 7                  But I task people, and then there are
 8     people whose responsibility is to do those things,
 9     and this would be the director.
10                  Now, who the director tasked to do the
11     details of that, I mean that's -- I don't know.
12     That's not -- I don't get that deep in the weeds
13     with that.
14          Q       What happened to the outsourcing effort?
15          A       I think it -- I don't think it passed
16     council.     I think it got held.
17          Q       Was there a decision made, you know, to
18     stop trying to do the outsourcing for some reason?
19          A       Well, you have to -- do you mean as to
20     why they didn't pass it?
21          Q       Well, I guess, you can ask them again
22     to --
23          A       No.
24          Q       -- pass it, right?
25          A       Huh?



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 126 of 142. PageID #: 11369
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 126
 1           Q      You could go back and try again, right?
 2           A      Well, no, we're going to be -- we're
 3     going to certify the training academy.               We don't
 4     need to outsource it now.           We're going to certify
 5     it.
 6                  They'll be -- they'll be
 7     legally and -- bona fide to do training and
 8     certified that their training meets all of the
 9     requirements that deal with the training, the
10     record keeping, the bookkeeping, the certifications,
11     all that kind of stuff.
12           Q      So your first idea was to outsource that
13     work to Tri-C, correct?
14           A      Right.     Right.    And that was the
15     immediate solution.         That's right.
16           Q      And then, at some point, you made the
17     decision to just get the training academy certified,
18     so they could do that themselves?
19           A      Well, at some point, when council did not
20     pass the legislation to do it, then we still had to
21     get the training academy up to speed and make it
22     legitimate.      We still had to do that.
23                  So if you can't do it one way, you have
24     to do it another way.         I would -- if you're asking
25     me would I have preferred to have contracted out



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 127 of 142. PageID #: 11370
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 127
 1     back then -- yes.
 2                  Right now, Chief Calvillo's efforts to
 3     get the training academy certified, in and of
 4     itself, is a great idea.
 5                  And we're resourcing that.           And if
 6     he -- we're able to do that, then it solves the
 7     problem for us.
 8          Q       And your understanding is that that was
 9     Chief Calvillo's idea?
10          A       He brought it to me.         He brought it
11     to me.     Yes.
12          Q       And was him bringing that idea to you the
13     thing that led to you not choosing to further pursue
14     the outsourcing?
15          A       No.    The -- what led me not to further
16     pursue the outsourcing, council wouldn't pass the
17     legislation.
18                  No.    If they'd passed it, I'd have
19     did it.     You can't -- I can't do it if they don't
20     pass it.
21          Q       Who told you council didn't pass the
22     outsourcing legislation --
23          A       It's obvious.       I mean the legislation
24     didn't get heard.        It's sitting there.
25          Q       Didn't get heard?



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 128 of 142. PageID #: 11371
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 128
 1          A       Yes.    There's no -- there's no -- there's
 2     no vote on the legislation to proceed to the floor
 3     for a vote of council, to authorize the
 4     administration to contract with Tri-C, to provide
 5     this service for this amount of money.
 6          Q       So there was -- it never went up for a
 7     vote is what you're saying?           It was just --
 8          A       Yes, that's right.         That's right.
 9                  So that was the end of that.
10          Q       And so you found another way?
11          A       Well, the chief found another way.
12                  I hadn't thought about the -- I know that
13     we were still concerned about the integrity of the
14     training, and that I know that there was work being
15     done on it.
16                  But with Chief Calvillo's approach, it
17     would -- they would be certified just like Tri-C is
18     certified to do it, just like the police are
19     certified to do their cadet -- just like the
20     State of Ohio is certified, so they'll be certified.
21                  And that requires, on an annual basis or
22     a semi- -- you know, every other year or so, people
23     coming in to ensure the integrity of it.                They'll
24     look at your records.         They'll see if you're keeping
25     it correctly, and all of this other kind of stuff.



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 129 of 142. PageID #: 11372
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 129
 1                  And so the concern then is gone, because
 2     they're certified, and there's a constant review of
 3     that certification.
 4                  And if they fall short, they take the
 5     certification away from them.
 6          Q       So is it your understanding that the
 7     Fire Training Academy is currently not certified to
 8     provide training on its own?
 9          A       In all -- in all aspects, that's my
10     understanding.       Right.     That's my understanding.
11          Q       Okay.     Do you expect the director of
12     Public Safety to promptly adjudicate administrative
13     charges against members of the Division of Fire?
14          A       After appropriate due process and
15     appropriate investigation.
16                  The one thing I instruct all of my people
17     is to ensure -- even though -- even though we get
18     pushback sometime, from the public and the media, as
19     to why we're slow.        I instruct them to do --
20     process, due process -- you just can't, because you
21     think somebody did something wrong, discipline them.
22                  When -- and then, because there are times
23     when we get grieved on things, not just in Safety,
24     but throughout the City.
25                  An arbitrator determines that we skipped



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 130 of 142. PageID #: 11373
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 130
 1     a step, or we didn't provide ample or reasonable
 2     time for whatever.
 3                  So we -- so I make a concerted effort to
 4     tell them to, you know, if -- to quickly review,
 5     investigate, come up with a decision, and then hold
 6     administrative hearings, if that's appropriate
 7     and necessary.
 8          Q       Is part of that due process giving
 9     employees an opportunity to respond to allegations
10     that they've engaged in wrongdoing?
11          A       It's due -- it's due process, yes.
12          Q       So you'd expect that --
13          A       I would expect all that to happen, yes.
14          Q       You'd expect that, as part of
15     investigating any claim that an employee engaged in
16     wrongdoing, that the employee would be interviewed,
17     for example?
18          A       You cannot discipline people and hold
19     them accountable without due process.
20          Q       And an interview would be part of that?
21          A       I would imagine so.
22                  You'd have to have -- and I believe, in
23     doing the pre-dis hearing, that's what the
24     pre-dis hearing is about.
25                  And many times, the unions may waive



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 131 of 142. PageID #: 11374
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 131
 1     that.
 2                   MS. SLETVOLD:      Let's take a quick break.
 3                   THE VIDEOGRAPHER:       Off the record.
 4                   The time is 11:46.
 5                   (Off the record.)
 6                   THE VIDEOGRAPHER:       Back on the record.
 7                   The time is 11:52.
 8    BY MS. SLETVOLD:
 9           Q       In the round of promotions, where you
10     selected Chief Calvillo for the permanent position,
11     was Sean DeCrane interviewed -- or considered as
12     part of that process?
13           A       He was not sent to me.
14           Q       Are you aware of administrative charges
15     being filed against Sean DeCrane related to
16     academy record keeping?
17           A       Off the top of -- no.         No, not really.
18                   I mean maybe it's one of those things
19     that, when it happened, I would have been told about
20     it.
21                   But no, I don't recall anything right
22     now.      But I -- it wouldn't -- I wouldn't say that,
23     when it was happening, someone didn't say that
24     to me.      And that would have come from the director.
25           Q       It would have come from the director of



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 132 of 142. PageID #: 11375
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 132
 1     Public Safety?
 2          A       Uh-huh.     Yes.
 3                                 - - - - -
 4              (Plaintiff's Exhibit No. 2 was marked.)
 5                               - - - - -
 6          Q       I'm going to mark Exhibit 2,
 7     Bates stamped -- Bates stamped 613 through 617.
 8          A       Yes.    Is "OICCEA" -- that's "Office
 9     of" -- what is that?
10          Q       Is your understanding --
11          A       -- "Integrity Control"?          Is that what
12     that is?
13          Q       Is that your understanding?
14          A       I don't -- I want to be sure.            I'm
15     assuming it is.
16          Q       Sure.     So take a look at the "To," "From"
17     there.
18                  "To:    Edward Eckart, Assistant Safety
19     Director."
20          A       Right.     I see.
21          Q       "From:     Jim Votypka, Manager, OICCEA."
22          A       I see.     I see.    Okay.     Yes.    Okay.    Okay.
23          Q       Have you seen this document before?
24          A       No.    Huh-huh.
25          Q       Does this refresh your recollection about



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 133 of 142. PageID #: 11376
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 133
 1     whether there were any administrative charges filed
 2     against Sean DeCrane?
 3           A      Obviously, there was.          You know, again, I
 4     still don't recall anyone telling me that.                But yes.
 5                  But I wouldn't say that they had not told
 6     me.    I just don't recall.
 7           Q      So looking at this December 17, 2015
 8     memo, from Mr. Votypka, to Mr. Eckart, if you go to
 9     the last page --
10           A      Okay.
11           Q      -- you can see, at the top, where
12     Mr. Votypka is reporting on the conclusions and
13     recommendations of State EMS auditors.
14                  Do you see that?
15           A      Yes.
16           Q      Okay.     Where they state -- or where
17     Mr. Votypka characterizes it as, "All three stated
18     the files and documents were very good,
19     well-maintained, and above and beyond what was
20     expected."
21                  Did I read that correctly?
22           A      Yes.
23           Q      And then down in the final paragraph, in
24     the second sentence, Mr. Votypka recommends that,
25     "The charges be disposed of as the safety director



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 134 of 142. PageID #: 11377
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 134
 1     determines."
 2                  Correct?
 3          A       Okay.
 4          Q       So from the time that Mr. Votypka made
 5     this recommendation to -- you know, that the charges
 6     should be disposed of, by the safety director, on
 7     December 17, 2015, do you know how long it took for
 8     the charges to actually be disposed of?
 9          A       No.
10          Q       Okay.     Well, how long would you expect
11     that something like that would take, based on your
12     experience with the City?
13          A       Well, this is -- this is an
14     investigation, this -- and a review -- and I don't
15     know.     I don't know.
16                  If the recommendation came down that
17     there's nothing done wrong, it shouldn't take
18     too long.      It shouldn't take too long, because it's
19     not asking for further investigation into anything.
20                                 - - - - -
21              (Plaintiff's Exhibit No. 3 was marked.)
22                               - - - - -
23          Q       I'm handing you what's marked Exhibit 3.
24          A       Uh-huh.     Yes.
25          Q       And Bates stamped 610 to 612 in the



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 135 of 142. PageID #: 11378
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 135
 1     bottom-right?
 2          A       Yes.
 3          Q       Take a look at that.
 4          A       That's -- what? -- one year?
 5          Q       (Nods head up and down.)
 6          A       Okay.     Okay.
 7          Q       Do you recognize the -- well, there are
 8     two letters here as part of Exhibit 3, correct?
 9          A       Yes.
10          Q       An October 18, 2016 letter from
11     Mr. Eckart, to the Local 93 president, and then, on
12     top, a December 7, 2016 letter, same sender and
13     recipient, correct?
14          A       Okay.     Yes.
15          Q       Okay.     Do you know why it took nearly
16     a year, after Mr. Votypka's recommendation for the
17     administrative charges against Mr. DeCrane to
18     be dismissed?
19          A       No.
20          Q       Do you agree that's an unreasonable
21     amount of time for charges to be pending after an
22     investigation's concluded and a recommendation has
23     been made that they be disposed of?
24          A       It seems like a long time, yes.
25          Q       Can you think of any reason that that



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 136 of 142. PageID #: 11379
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 136
 1     might have occurred?
 2          A       No.
 3          Q       Has anyone been disciplined as a result
 4     of this delay?
 5          A       I don't know.       No.    No, I don't know.
 6                  I know I have not.
 7          Q       Well, I assume you haven't been
 8     disciplined.
 9          A       Right.     I meant I have not
10     disciplined anybody is what I'm saying.
11          Q       Okay.     Do you think that discipline might
12     be appropriate for waiting nearly a year to dismiss
13     administrative charges pending against an employee?
14          A       Well, it would certainly take some
15     explanation as to why, you know, because there may
16     be situations or circumstances that I'm not -- that
17     it's not on the face, but it certainly begs an
18     explanation why.
19          Q       Do you intend to take any actions in
20     response to learning that this delay occurred?
21          A       I'm going to ask why.
22          Q       Who are you going to ask?
23          A       I'm going to ask whoever was responsible
24     at that time.       I'm assuming it's -- was it Flask or
25     McGrath?



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 137 of 142. PageID #: 11380
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 137
 1                  And then it would be -- I imagine I would
 2     ask Flask or McGrath, whoever the director is, at
 3     this time.
 4          Q       So you didn't have any involvement in any
 5     aspect of the administrative charges against
 6     Mr. DeCrane?
 7          A       No.    I do not -- I do not interfere in
 8     these things, you know.
 9                  Due process is very important to me,
10     because I do not believe that there should be
11     political consideration in the operation of or the
12     accountability of people, and that it should -- it
13     should stand on its own merit.            So I don't
14     interfere.
15                  Now, will I instruct sometimes -- I need
16     for you to -- just like on the records -- go down
17     and get the records and investigate.
18                  I'll do that, but I don't interfere with
19     the investigation.
20          Q       Is it the City's practice to announce
21     that administrative charges are pending before
22     employees have been interviewed about those charges?
23          A       Sometimes, yes.
24          Q       What would be an occasion where that
25     would be appropriate?



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 138 of 142. PageID #: 11381
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 138
 1          A       There have been times when
 2     we've disciplined police officers and firefighters
 3     as part of the process, particularly if it becomes
 4     like a public thing, and there is -- there are
 5     media inquiries, there are leaks around it, whatever
 6     it may be, and they're asking, asking, asking.
 7                  And a lot of times, we just -- we just
 8     announce that, yes, we're doing this or we're doing
 9     that, that kind of stuff.
10          Q       So were you involved in any discussions
11     about whether, or when, to release information about
12     Sean DeCrane being the subject of
13     administrative charges?
14          A       No.    No.   No.    No, that I don't remember.
15                  That would probably be something around
16     communications and the head of the -- whatever
17     department it is.
18          Q       What do you mean, "The head of whatever
19     department it is"?
20          A       Well, the release of those kind of
21     information would be discussions between law,
22     communications and the director, who -- if it's in
23     Public Works, if it's in Utilities, if it's
24     in Safety, the airport -- it doesn't -- you know.
25          Q       If it's in Fire, who would you expect to



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 139 of 142. PageID #: 11382
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 139
 1     be involved in a discussion about whether and when
 2     to release information about pending
 3     administrative charges?
 4          A       Law and the director and communications.
 5          Q       The director of Public Safety?
 6          A       Yes.    Uh-huh.
 7                  MS. SLETVOLD:       All right.      I've got
 8          nothing for you.
 9                  Thank you.      Your Honor.
10                  THE WITNESS:       Thank you.      Thank you.
11                  THE VIDEOGRAPHER:        Off the record.
12                  The time is 12:03.
13     (The videotaped deposition concluded at 12:03 p.m.)
14                                   - - -
15
16
17
18
19
20
21
22
23
24
25



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 140 of 142. PageID #: 11383
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 140
 1     THE STATE OF OHIO,        )       SS:
 2     COUNTY OF CUYAHOGA. )
 3
 4            I, Kristin L. Fryman, a Notary Public within
 5     and for the State of Ohio, duly commissioned and
 6     qualified, do hereby certify that
 7     MAYOR FRANK JACKSON, was first duly sworn to testify
 8     the truth, the whole truth and nothing but the truth
 9     in the cause aforesaid; that the testimony then
10     given by him was by me reduced to stenotypy in the
11     presence of said witness, afterwards transcribed on
12     a computer/printer, and that the foregoing is a true
13     and correct transcript of the testimony so given by
14     him as aforesaid.
15            I do further certify that this videotaped
16     deposition was taken at the time and place in the
17     foregoing caption specified.
18            I do further certify that I am not a relative,
19     counsel or attorney of either party, or otherwise
20     interested in the event of this action.
21            IN WITNESS WHEREOF, I have hereunto set my
22     hand and affixed my seal of office at Cleveland,
23     Ohio, on this 19th day of DECEMBER, 2017.
24
                           Kristin L. Fryman, Notary Public
25                         within and for the State of Ohio



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
     Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 141 of 142. PageID #: 11384
      Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                             Page 141
 1    THE STATE OF                              )
                                                )      SS:
 2    COUNTY OF                                 )
 3
 4
 5             Before me, a Notary Public in and for said
 6     state and county, personally appeared the
 7     above-named MAYOR FRANK JACKSON, who acknowledged
 8     that he did sign the foregoing transcript and that
 9     the same is a true and correct transcript of the
10     testimony so given.
11             IN TESTIMONY WHEREOF, I have hereunto affixed
12     my name and official seal at
13                                           this              day of
14                      , 2017.
15
16
17
18                              MAYOR FRANK JACKSON
19
20
21                              Notary Public
22    My Commission expires:
23
24
25



              CADY REPORTING SERVICES, INC. - 216.861.9270
                          www.cadyreporting.com
Case: 1:16-cv-02647-CAB Doc #: 146 Filed: 11/27/19 142 of 142. PageID #: 11385
 Deposition of Mayor Frank Jackson, taken December 5, 2017

                                                                        Page 142
 VIDEOTAPED DEPOSITION ERRATA SHEET
 Page No.      Line No.      Change to:
 Reason for change:
 Page No.      Line No.      Change to:

 Reason for change:
 Page No.      Line No.               Change to:
 Reason for change:
 Page No.      Line No.               Change to:

 Reason for change:
 Page No.      Line No.               Change to:
 Reason for change:
 Page No.      Line No.               Change to:

 Reason for change:
 Page No.      Line No.               Change to:
 Reason for change:
 Page No.      Line No.               Change to:

 Reason for change:
 Page No.      Line No.               Change to:
 Reason for change:
 Page No.      Line No.               Change to:

 Reason for change:
 Page No.      Line No.               Change to:
 Reason for change:
 Page No.      Line No.               Change to:

 Reason for change:
 Page No.      Line No.               Change to:
 Reason for change:
 Page No.      Line No.               Change to:

 Reason for change:
 Page No.       Line No.      Change to:
 Reason for change:
 SIGNATURE:                           DATE:
            MAYOR FRANK JACKSON


         CADY REPORTING SERVICES, INC. - 216.861.9270
                     www.cadyreporting.com
